ACCEPTED
                                                                            05-15-01529-CV
      05-15-01529-CV;05-15-01530-CV; 05-15-01531-CV              FIFTH COURT OF APPEALS
                                                                            DALLAS, TEXAS
                                                                      12/16/2015 1:15:22 PM
                                                                                 LISA MATZ
                                                                                     CLERK

                   No. ________________________

                                                          FILED IN
                                                   5th COURT OF APPEALS
                                                        DALLAS, TEXAS
                                                   12/16/2015 1:15:22 PM
                                                          LISA MATZ
                                                            Clerk

THE COURT OF APPEALS FOR THE FIFTH SUPREME JUDICIAL DISTRICT
                        DALLAS, TEXAS



                    In re Andrew Pete, Relator


               292nd CRIMINAL DISTRICT COURT
            Cause No(s): F1233559; F1233560; F1233561


              PETITION FOR WRIT OF MANDAMUS
              & MOTION FOR EMERGENCY STAY




                    THE ALLEN LAW FIRM
                         Scottie D. Allen
                    4144 N. Central Expressway
                             Suite 650
                       Dallas, Texas 75204
                    Telephone: (214) 824-7711
                    Facsimile: (214) 824-7714
                         SBN: 01058020
                       Attorney For Relator
                     IDENTITIES OF PARTIES AND COUNSEL


Relator:                          Andrew Pete, Defendant

Relator’s Counsel:                Scottie D. Allen
                                  4144 N. Central Expressway
                                  Suite 650
                                  Dallas, Texas 75204
                                  Telephone: (214) 824-7711
                                  Facsimile: (214) 824-7714
                                  SBN: 01058020


Respondent:                       Honorable Brandon Birmingham
                                  292nd Judicial District Court
                                  Frank Crowley Courthouse
                                  133 N. Riverfront Boulevard, 6th Floor
                                  Dallas, TX 75207


Party In Interest:                Dallas County District Attorney
                                  Susan Hawk
                                  Frank Crowley Courthouse
                                  133 N. Riverfront Boulevard, 11th Floor
                                  Dallas, TX 75207
                                  Telephone: (214) 653-3600
                                  Facsimile: (214) 653-5774




                                                                            Page 2 of 11
                           TABLE OF CONTENTS


Identities of Parties and Counsel…………….........……………………..…………………........ 2

Table of Contents ……..……………………………………………………………………..…. 3

Index of Authorities…………………………………..………………………………………….4

Statement of the Case………..…………………………………..………………………………5

Statement of Jurisdiction…………………………………………..…………………………….5

Issue Presented:

       DOES THE TRIAL COURT HAVE AUTHORITY TO GRANT A MISTRIAL
       AS TO THE PUNISHMENT PHASE ONLY? ...……………………….………….... 6

Argument and Authorities…………………………………………………………..…………… 6

       I. STANDARD OF REVIEW…………………………………………………………. 6

       II. A POST-VERDICT MISTRIAL RETURNS THE CASE TO ITS
           ORIGINAL POSTURE BEFORE TRIAL COMMENCED ……………………….. 7

       III. TRIAL COURT DOES NOT HAVE AUTHORITY TO GRANT MISTRIAL
            AS TO THE PUNISHMENT PHASE ONLY ……………………………………. 8

       IV. EMERGENCY RELIEF IS NEEDED……. ………………………………………… 9

Prayer……………………………………………….…………………...……………………….. 9

Certification…………………………………………………………………………………..….10

Certificate of Service…………………………………………………………………………….10

Appendix …………………………………………………………………………………….…. 11




                                                                  Page 3 of 11
                           INDEX OF AUTHORITIES
Cases
Dickens v. Second Court of Appeals, 727 S.W.2d 542, 548 (Tex.Crim.App.1987) …………… 5,7

Ordunez v. Bean, 579 S.W.2d 911, 913 (Tex.Crim.App.1979) …………………………………. 6
Smith v. Flack, 728 S.W.2d 784 (Tex.Crim.App.1987) ………………………………………… 6
State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex.Crim.App.1987) (op. on reh'g) ………...6
Texas Board of Pardons and Paroles v. Miller, 590 S.W.2d 142 (Tex.Crim.App.1979) ………. 6
State ex rel. Skeen v. Tunnell, 768 S.W.2d 765, 767 (Tex.App.—Tyler, 1989)………………….6
State ex rel. Wade v. Mays, 689 S.W.2d 893, 898–899 (Tex.Crim.App.1985) ……………......6,7
State v. Evans, 843 S.W.2d 576 (Tex.Crim.App.1992) ………………………………………… 7
State v. Boyd, 202 S.W.3d 393 (Tex.App. – Dallas, 2006) ………………………………………7
State v. Garza, 774 S.W.2d 724 (Tex.App.—Corpus Christi, 1989 no pet.)……………………..7
State v. Bounhiza, 294 S.W.3d 780, 786 (Tex.App. – Austin, 2009)………………………….. 7,8
State v. Huseman, 17 S.W.3d 704 (Tex.App. – Amarillo, 1999)………………………….........7,8
State v. Doyle, 140 S.W.3d 890 (Tex.App. – Corpus Christi, 2004) ……………………………7
State v. Bates, 889 S.W.2d 306, 310 (Tex.Crim.App.1994)……………………………………7,8
State v. Hight, 907 S.W.2d 845, 846 (Tex.Crim.App.1995)……………………………………..8



Statutes
TEX. CRIM. PROC. ART. 44.29 ……………………………………………………………………8
Texas Rule of Appellate Procedure 52.3(j) …….…………………………………………….…10




                                                                                Page 4 of 11
                                       STATEMENT OF CASE
   Defendant, Andrew Pete, was indicted in the above entitled cause(s) and proceeded to a jury

trial on April 22, 2015 (with prior counsel) wherein he was found guilty in all three causes. The

Defendants’ bonds were held insufficient and he was remanded to the custody of the Dallas County

Sheriff where he remains at this time. During the punishment phase of the trial (prior to jury

deliberation), the trial court granted a mistrial (See Trial Transcript, volume 7, p.131, attached as

Exhibit “A”). In granting said mistrial, the Court declared the mistrial be limited to the punishment

phase only. The Court also permitted counsel at the time to withdraw wherein the Defendant

retained his current counsel. The State did not appeal.

   Defendant is currently set for trial before a jury (punishment only) on January 4, 2016;

however, the Court is attempting to proceed with jury selection this week [December 14 th -

December 18th].

   On December 4, 2015, Defendant filed a Writ of Habeas Corpus and Motion to Reinstate Bond

(attached as Exhibit “B”), specifically contending the trial court did not have the authority to limit

the Order granting mistrial to the punishment phase only and that the case i.e. bond status should

be restored to its original posture and The Defendant released. The Court issued an Order denying

same.

   On December 14, 2015, Defendant filed a Notice of Appeal (attached as Exhibit “C”) and this

Writ follows.

                              STATEMENT OF JURISDICTION

   The courts of appeals have mandamus jurisdiction over criminal law matters concurrent with

the mandamus jurisdiction of the Texas Court of Criminal Appeals. Dickens v. Second Court of

Appeals, 727 S.W.2d 542, 548 (Tex.Crim.App.1987).             Since this petition seeks an Order

compelling the trial Court to release Mr. Pete, this Court properly has jurisdiction.

                                                                                         Page 5 of 11
                                          ISSUE PRESENTED

    The issue for review is whether the trial court has authority to grant a mistrial as to the

punishment phase only?



                               ARGUMENT AND AUTHORITIES


    I.      STANDARD OF REVIEW
    The court of appeals has mandamus jurisdiction in criminal law matters concurrent with the

court of criminal appeals. Dickens v. Court of Appeals for the Second Supreme Judicial District of

Texas, 727 S.W.2d 542 (Tex.Crim.App.1987). To obtain relief through writ of mandamus, a

relator must establish the following: 1) no other adequate remedy at law is available and 2) the act

he seeks to compel is ministerial, rather than discretionary in nature. Id. at 548; See also Ordunez

v. Bean, 579 S.W.2d 911, 913 (Tex.Crim.App.1979).

    In the present case, Defendant can meet the first element of the Dickens requirement since he

has no other adequate remedy at law to address his current unlawful confinement. The second

element can be satisfied as well, as it relates to a wholly ministerial act. An act is ‘ministerial’ if it

constitutes a duty clearly fixed and required by law and if the duty to be performed is described

with such certainty that nothing is left to the exercise of discretion or judgment. Smith v. Flack, 728
S.W.2d 784 (Tex.Crim.App.1987); State ex rel. Curry v. Gray, 726 S.W.2d 125, 128

(Tex.Crim.App.1987) (op. on reh'g); and Texas Board of Pardons and Paroles v. Miller, 590
S.W.2d 142 (Tex.Crim.App.1979). The court has authority to issue a writ of mandamus to compel

a trial judge to perform an act where trial judge has a clear legal duty, ministerial in character, as

distinguished from discretionary, to perform the act. State ex rel. Skeen v. Tunnell, 768 S.W.2d
765, 767 (Tex.App.—Tyler 1989, original proceeding); Flack, 728 S.W.2d at 789; and State ex


                                                                                             Page 6 of 11
rel. Wade v. Mays, 689 S.W.2d 893, 898–899 (Tex.Cr.App.1985). Here, the Appeals Court(s) have

issued multiple opinions, holding the trial court lacks authority to limit an order granting mistrial

to punishment only (See authority referenced below). This matter is not within the discretion of

the trial court and a writ of mandamus shall be issued to compel the judge to return the case to its

original posture.



   II.     A POST-VERDICT MISTRIAL RETURNS THE CASE TO ITS ORIGINAL
           POSTURE BEFORE TRIAL COMMENCED
   The Court of Criminal Appeals and Court of Appeals have addressed the effect of granting a

mistrial during the guilt-innocence phase and during the punishment phase. In said cases, the

Appeals Court(s) have held that an order granting a mistrial is the functional equivalent of an order

granting a new trial. Specifically, a post-verdict mistrial ruling is functionally indistinguishable

from an order granting a new trial. State v. Evans, 843 S.W.2d 576 (Tex.Crim.App. 1992); State

v. Boyd, 202 S.W.3d 393 (Tex.App. – Dallas, 2006); State v. Garza, 774 S.W.2d 724 (Tex.App.—

Corpus Christi, 1989 no pet.); State v. Bounhiza, 294 S.W.3d 780, 786 (Tex.App. – Austin, 2009);

State v. Huseman, 17 S.W.3d 704 (Tex.App. – Amarillo, 1999); and State v. Doyle, 140 S.W.3d
890 (Tex.App. – Corpus Christi, 2004). Accordingly, the post-verdict mistrial granted in this case

shall be treated as an order granting a new trial and we should proceed accordingly.

   In the present case, the trial court is attempting to limit their order granting mistrial as to

punishment only; however, as referenced above, a mistrial (even in the punishment stage)

effectively serves as an order granting new trial and returns the case to its original posture before

trial commenced. See Bounhiza, 294 S.W.3d 780; and Huseman, 17 S.W.3d 704. As such, the post-

verdict mistrial in this case set aside the jury's verdict of guilty and a new trial shall be ordered.




                                                                                         Page 7 of 11
State v. Garza, 774 S.W.2d 724, 726 [holding a post-verdict mistrial returned the case back to its

original posture, setting aside the guilty verdict and ordering a new trial granted].

   III.    TRIAL COURT DOES NOT HAVE AUTHORITY TO GRANT MISTRIAL AS
           TO THE PUNISHMENT PHASE ONLY
   As noted above, the trial court is attempting to limit their order granting a mistrial as to the

punishment phase only; however, the trial court lacks the authority to do so. State v. Bates, 889
S.W.2d 306, 310 (Tex.Cr.App.1994); State v. Hight, 907 S.W.2d 845, 846 (Tex.Cr.App. 1995).

See also Bounhiza, 294 S.W.3d at 786; and Huseman, 17 S.W.3d 704 [holding trial court had no

authority to grant a mistrial limited to the punishment phase only after plea of guilty].

   In Bounhiza, the defendant was similarly convicted by a jury of sexual assault; however, before

convening for punishment, defendant moved for a mistrial (based on ineffective assistance of

counsel) and it was granted, returning the case to its original posture before trial. The State

appealed, contending the trial court should have chosen to impanel a new jury for a punishment

hearing rather than grant a mistrial. The Court of Appeals dismissed the State’s argument and held

the trial court lacked authority to call a new jury for punishment hearing after the mistrial was

granted wherein said ruling returned the case to the posture it was in before trial.

   Furthermore, having established that an order granting a mistrial is the functional equivalent

of an order granting a new trial, we can look to State v. Hight for further guidance. In Hight, the

Court of Criminal Appeals is clear, the trial court cannot grant a new trial as to the punishment

phase only [overruling the Court of Appeals who held a new trial as to punishment only (after jury

returned a guilty verdict) served the “interest of justice” and would avoid wasting judicial assets].

Instead, Hight held only the appellate courts may grant new trials as to punishment. Hight goes on

further to say that trial courts are not listed among the courts which may grant a new trial solely

on the issue of punishment pursuant to TEX. CRIM. PROC. ART. 44.29, and had the legislature


                                                                                            Page 8 of 11
intended for trial courts to have such authority, they would have included “trial courts” in the

amendment to said article. Id. at 846, 847.

   Based on the aforementioned, the trial court in this case lacked authority to grant a mistrial as

to punishment only and the case should be returned back to its original posture before trial

commenced (therein re-instating the bond).



   IV.     EMERGENCY RELIEF IS NEEDED

   The trial court is intending on proceeding with trial on Monday, January 4, 2016; however,

Defendant believes it is imperative the trial court abate all proceedings to allow this Court to rule

on this matter before proceeding to a trial on punishment.



                                               PRAYER

   Pursuant to the aforementioned, Defendant, Andrew Pete respectfully prays this Court grant

this Request for Emergency Stay, grant this Petition for Mandamus and order the trial court to

vacate the verdict of guilty, release Mr. Pete from custody and return the case to its original posture

and proceed with a new trial.

   Mr. Pete further prays for any and all other relief as appropriate and to which he is entitled.


                                                      Respectfully Submitted,

                                                         /s/ Scottie D. Allen
                                                       Scottie D. Allen
                                                       4144 N. Central Expressway
                                                       Suite 650
                                                       Dallas, Texas 75204
                                                       Telephone: (214) 824-7711
                                                       Facsimile: (214) 824-7714
                                                       SBN: 01058020
                                                       ATTORNEY FOR RELATOR

                                                                                          Page 9 of 11
                                          CERTIFICATION

   Pursuant to Texas Rule of Appellate Procedure 52.3(j), undersigned counsel certifies that he

has reviewed the petition and concluded that every factual statement in the petition is supported

by competent evidence included in the appendix.


                                              /s/ Scottie D. Allen
                                            Scottie D. Allen
                                            Attorney for Relator


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above foregoing Petition for Writ of

Mandamus and Motion for Emergency Stay was served on the following parties via hand delivery

on this the 16th day of December, 2015.

RESPONDENT
Honorable Brandon Birmingham
292nd Judicial District Court
Frank Crowley Courthouse
133 N. Riverfront Boulevard, 6th Floor
Dallas, TX 75207



PARTY IN INTEREST
Dallas County District Attorney
Susan Hawk
Frank Crowley Courthouse
133 N. Riverfront Boulevard, 11th Floor
Dallas, TX 75207
Telephone: (214) 653-3600
Facsimile: (214) 653-5774


                                              /s/ Scottie D. Allen
                                            Scottie D. Allen
                                            Attorney for Relator



                                                                                    Page 10 of 11
THE COURT OF APPEALS FOR THE FIFTH SUPREME JUDICIAL DISTRICT
                                       DALLAS, TEXAS



                                    In re Andrew Pete


                       292nd CRIMINAL DISTRICT COURT
                    Cause No(s): F1233559; F1233560; F1233561


                                        APPENDIX



Relator submits the following documents in support of Petition for Writ of Mandamus:
       Exhibit “A”: Trial Transcript, Volume 7, page. 131
       Exhibit “B”: Writ of Habeas Corpus and Motion to Reinstate Bond
       Exhibit “C”: Order Denying Writ of Habeas Corpus and Motion to Reinstate Bond
                   “Certified Copy”
       Exhibit “D”: Notice of Appeal




                                                                                 Page 11 of 11
THE COURT OF APPEALS FOR THE FIFTH SUPREME JUDICIAL DISTRICT
                        DALLAS, TEXAS



                    In re Andrew Pete, Relator


               292nd CRIMINAL DISTRICT COURT
            Cause No(s): F1233559; F1233560; F1233561




                     EXHIBIT “A”
     Trial Transcript, Volume 7, page. 131
                                                                1


 1                        REPORTER'S RECORD
                        VOLUME 7 OF 8 VOLUMES
 2     COURT CASE NOS. F12-33559-V, F12-33560-V & F12-33561-V

 3
     THE STATE OF TEXAS           *    IN THE 292ND JUDICIAL
 4                                *
     VS.                          *    DISTRICT COURT OF
 5                                *
     ANDREW PETE                  *    DALLAS COUNTY, TEXAS
 6

 7

 8

 9

10

11

12

13          **********************************************

14                         PUNISHMENT PHASE

15         ***********************************************

16

17

18

19

20

21         On the 28th day of April, 2015, the following

22 proceedings came on to be heard in the above-entitled and

23 numbered cause before the Honorable Quay Parker, Judge

24 presiding, held in Dallas, Dallas County, Texas.

25         Proceedings reported by machine shorthand method.


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                     2


 1                   A P P E A R A N C E S

 2
   MS. VERIME SUMMER ELMAZI
 3 Assistant District Attorney
   SBOT NO. 24042652
 4 MS. SNEHA PATEL
   Assistant District Attorney
 5 SBOT NO. 24035550
   Frank Crowley Courts Building
 6 133 North Riverfront Boulevard, LB 19
   Dallas, Texas 75207
 7 (214) 653-3600

 8      ATTORNEYS ON BEHALF OF THE STATE OF TEXAS

 9
   MR. GEORGE WILLIAM TENNANT
10 Attorney at Law
   SBOT NO. 24042016
11 723 Main Street, Suite 704
   Houston, Texas 77002
12 (281) 946-8042

13      ATTORNEY ON BEHALF OF THE DEFENDANT

14

15

16

17

18

19

20

21

22

23

24

25


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                    3


 1                    CHRONOLOGICAL INDEX - VOLUME 7
                             PUNISHMENT PHASE
 2
     April 28, 2015                                    PAGE   VOL.
 3
     Proceedings...............................           5     7
 4
     State Witnesses               Direct     Cross      VD   Vol.
 5
   Jasmyn Witherspoon                   6        --             7
 6 Rotonia Witherspoon                 12        --             7
   Cornisha Riley                      17        22             7
 7 Patrice Riley                       25        28             7

 8 State Rests...............................            29     7

 9 Defendant Admonished on Right to Testify..            30     7

10 Defense Witnesses               Direct     Cross      VD   Vol.

11 Rayford Pete                32,47        38                  7
   Elva Pete                      49        --                  7
12 Pastor Alan Patterson       61,78        66                  7
   Audrey Marie Robinson          80        --                  7
13
   Defense Requests Motion for Mistrial......            86     7
14
   Defense Witness            Direct     Cross           VD   Vol.
15
   Andrew Pete                    91       120                  7
16
   Court Grants Mistrial.....................           131     7
17
   Proceedings Concluded.....................           131     7
18
   Reporter's Certificate....................           132     7
19
   Disclosure................................           133     7
20

21

22

23

24

25


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                   4


 1                    ALPHABETICAL WITNESS INDEX

 2 Witnesses                     Direct     Cross       VD   Vol.

 3 Patterson, Pastor Alan         61,78        66              7

 4 Pete, Andrew                      91       120              7

 5 Pete Elva                         49        --              7

 6 Pete, Rayford                  32,47        38              7

 7 Riley, Cornisha                   17        22              7

 8 Riley, Patrice                    25        28              7

 9 Robinson, Audrey Marie            80        --              7

10 Witherspoon, Jasmyn                6        --              7

11 Witherspoon, Rotonia              12        --              7

12

13

14

15

16

17

18

19

20

21

22

23

24

25


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                        5


 1                  P R O C E E D I N G S:

 2                  (April 28, 2015; 11:36 a.m.)

 3                  (Open court, Defendant and jury present.)

 4                  MS. ELMAZI:     The Rule's invoked.

 5                  THE COURT:     Yeah.   Anybody that's subject

 6 to the Rule, anybody that's testified earlier and will be

 7 testifying in this phase of the trial needs to step

 8 outside in the hallway.       We'll call you when it comes your

 9 turn to testify.

10                  (Witnesses exit courtroom.)

11                  THE COURT:     All right.   Good morning.

12                  (Responds.)

13                  THE COURT:     Again, ladies and gentlemen of

14 the jury, we're finally under way this morning.           So sorry

15 for the delay.     I think all of you have been well-informed

16 by Officer Tilton and myself of what our delays have been.

17 Glad to have you here.     We're ready to start.

18                  And you can be seated.      Thank you.

19                  And, Ms. Elmazi, would you call your first

20 witness.

21                  MS. ELMAZI:     Your Honor, at this time, the

22 State's going to call Jasmyn Witherspoon.

23                  THE COURT:     Okay.   Ms. Witherspoon, come on

24 in, if you would, please, ma'am, right up here to the

25 witness stand.


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                   6


 1                    And I'd like for the record to reflect this

 2 witness has been previously sworn, has previously

 3 testified in this case.

 4                    Go ahead and have a seat there, please.

 5                    MS. ELMAZI:    May I proceed, Judge?

 6                    THE COURT:    Yes, ma'am, please.

 7                    MS. ELMAZI:    Thank you.

 8                        JASMYN WITHERSPOON,

 9 having been previously duly sworn, further testified as

10 follows:

11                         DIRECT EXAMINATION

12 BY MS. ELMAZI:

13      Q     Jasmyn, I know you testified for us once before.

14 Once again, will you please state your name and spell it

15 for the record.

16      A     My first name is Jasmyn.       That's spelled

17 J-a-s-m-y-n.     My last name, Witherspoon.     That's

18 W-i-t-h-e-r-s-p-o-o-n.

19      Q     And you are the same Jasmyn Witherspoon who

20 testified in the guilt/innocence portion last week; is

21 that right?

22      A     Correct.

23      Q     Okay.     And so the same rules apply.      You're

24 under oath, okay?

25      A     Okay.


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                   7


 1         Q   And -- so late yesterday afternoon were you in

 2 the courtroom when the jury rendered their verdict and

 3 found the Defendant guilty of each of the indictments

 4 involving you as the complainant?

 5         A   Correct.

 6         Q   And you understand this is the punishment

 7 portion?

 8         A   Yes.

 9         Q   All right.    So, Jasmyn, you told us last week

10 that you were employed?

11         A   Yes.

12         Q   All right.    Now, I want to focus specifically on

13 how the Defendant's actions have affected your life since

14 you were 12, all right.      I want you to tell this jury how

15 it's affected you on a day-to-day basis, week-to-week

16 basis, etc.     Can you do that for us today?

17         A   I can.

18         Q   Okay.    Tell this jury what's gone on in your

19 life.

20         A   All right.    Well, growing up I dealt with

21 anxiety.    I went through moments where I was depressed.       I

22 had my highs, and I had my lows.      But when I was a

23 teenager, I held everything in.      So people that I went to

24 school with, they didn't know exactly that I was going

25 through anything.      They didn't even know that I wasn't a


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                        8


 1 virgin.        They thought I was a virgin because I held

 2 everything in so much.          But once I got to a certain age

 3 and once I talked to my mother about things, I just broke

 4 down.       And, eventually, I did go to counseling.     That's

 5 not something that I wanted to do because I felt like me

 6 talking about things from my past is just going to make

 7 things worse.          So I did end up -- stopped going to

 8 counseling.        I may go back again because I -- I know that

 9 it's something that I do need.          I still go through

10 depression -- depression sometimes.          I have -- I doubt

11 myself at times because of those things that I've gone

12 through.       And sometimes I am a bit paranoid.

13         Q      Okay.     So let's talk about some of those things

14 you just told the jury about.          You told us you go through

15 depression.        What makes you depressed?

16         A      Well, just thinking about the things that I've

17 done, things that were done to me.          That's nothing that a

18 young girl should have to go through.          Even the fact

19 that -- even when he wasn't around, I still dreamt about

20 him.        Whether it was a good dream or a nightmare, he was

21 in my dream.        I didn't want him to be in my dreams.      And

22 that led me to feel like I wasn't worthy.          Just him

23 comparing me to certain porn stars or having me watch

24 those things, touching my body and me allowing it, made me

25 feel like I was somebody -- I don't know -- off the


                  MARISSA GARZA, OFFICIAL COURT REPORTER
                              (214) 653-5636
                                                                   9


 1 streets.    Maybe like a -- I'll say the word -- a whore.

 2 It made me feel like a whore.

 3      Q      So you were under the age of 17 when he did all

 4 these things to you; is that right?

 5      A      Right.

 6      Q      And you understand you were a child --

 7      A      Yes.

 8      Q      -- right?

 9      A      Correct.

10      Q      So why do you feel like you're responsible for

11 this grown man's actions on you?

12      A      At the time I felt like I was the only one that

13 he was doing those things to.     And I -- I knew that he had

14 a sickness.     I knew there was something wrong with him.

15 And I felt bad for him.     It seemed like he was addicted.

16 I felt like a drug lord that's continuously giving this

17 drug addict drugs, knowing good and well that that's

18 something that is hurting him.

19      Q      Now, you also talked to us about feeling

20 paranoid.     What does that paranoia mean?   What exactly do

21 you mean when you say that?

22      A      Well, there are times where I just don't -- I

23 just didn't feel safe knowing that, okay, this guy is

24 hurting -- he hurt me as a young girl, sexually.       He

25 sexually abused me.     And whenever I found out, okay, this


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                      10


 1 is something he did to someone else and he's still out

 2 there -- he's not in jail -- and I knew how controlling he

 3 was and how he would just kind of pop up, so I would be

 4 paranoid that maybe one day he's just going to show up and

 5 I wouldn't know how to react or it would just be me and

 6 him.

 7        Q   Has it been traumatizing being here the last two

 8 weeks, having to see him on a day-to-day basis?

 9        A   I'll be honest, at first, I was afraid.         I was

10 very traumatized.    But as of now, seeing him and -- this

11 is how I truly feel.    I feel that -- just hearing all the

12 lies, he's a coward.    And I feel stronger.       And I'm not

13 afraid.

14                  THE WITNESS:     I'm not scared of you.

15                  MS. ELMAZI:     Judge, I'll pass at this time.

16                  THE COURT:     All right.   Thank you.

17                  MR. TENNANT:     Your Honor, we have no

18 questions for this witness.

19                  THE COURT:     All right.   Thank you, ma'am.

20 You can step down.

21                  Call your next witness, please.

22                  MS. ELMAZI:     Your Honor, may

23 Ms. Witherspoon be excused from the Rule?

24                  THE COURT:     Yes.

25                  Any objection to Ms. Witherspoon being


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                   11


 1 excused from the Rule?

 2                  MR. TENNANT:     No, ma'am, she can -- I mean

 3 no, sir.

 4                  THE COURT:     Thank you, Ms. Witherspoon.

 5 You're free to stay in the courtroom.         You're excused.

 6                  MS. ELMAZI:     Your Honor, at this time, the

 7 State's going call to Tonia Witherspoon.

 8                  THE COURT:     Okay.

 9                  MR. TENNANT:     Your Honor --

10                  THE COURT:     Yes.

11                  MR. TENNANT:     -- just for a second.

12 Briefly.

13                  (Witness enters courtroom.)

14                  THE COURT:     Come on in, Ms. Witherspoon.

15 Go ahead and have a seat on the witness stand for me, if

16 you would, please.

17                  (Bench conference; off the record.)

18                  THE COURT:     Officer Tilton --

19                  THE BAILIFF:     Yes, sir.

20                  THE COURT:     -- could you take the jury into

21 the hall for just a moment here --

22                  THE BAILIFF:     All rise.

23                  THE COURT:     -- and let me take care of a

24 little situation here.

25                  THE BAILIFF:     Yes.


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                   12


 1                   THE COURT:    Thank you, Ms. Witherspoon.

 2 You can just step out for a minute.

 3                   (Court in recess; 11:45 - 11:49 a.m.)

 4                   (Open court, Defendant and jury present.)

 5                   THE COURT:    Thank you, Ms. Witherspoon.

 6                   You may be seated.

 7                   Ladies and gentlemen, be seated.       I'd like

 8 for the record to reflect this witness has been previously

 9 sworn and has previously testified.

10                   MS. ELMAZI:    May I proceed, Judge?

11                   THE COURT:    Ms. Elmazi.

12                   MS. ELMAZI:    Thank you.

13                       ROTONIA WITHERSPOON,

14 having been previously duly sworn, further testified as

15 follows:

16                        DIRECT EXAMINATION

17 BY MS. ELMAZI:

18      Q     Good afternoon -- or morning, I guess, still,

19 Ms. Witherspoon.     Once again, state your name and spell it

20 for the record.

21      A     Rotonia Witherspoon; R-o-t-o-n-i-a,

22 W-i-t-h-e-r-s-p-o-o-n.

23      Q     And you are the same Rotonia Witherspoon who

24 testified last week and has been testifying in these

25 proceedings; is that right?


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                    13


 1      A      Yes.

 2      Q      Okay.     Now, Ms. Witherspoon, you were here in

 3 the courtroom yesterday and heard the jury render their

 4 verdict of guilty in each of the indictments; is that

 5 right?

 6      A      Yes.

 7      Q      Okay.     And you know that at this point we're in

 8 the punishment phase.       And this is your opportunity to

 9 explain to the jury how the Defendant's actions have

10 affected your life and your daughter's life.         Will you

11 please do that.

12      A      Well, since learning what happened to my

13 daughter, I have not dated.       I won't date.   I feel guilty

14 for even having the desire or the ability to date.          My

15 daughter is 23 years old.       She's never dated.    The only

16 experience she's had with a man is from someone who

17 molested her.       So dealing with that every day, she second

18 guesses herself on everything.       She doesn't do things that

19 a normal 23-year-old would be doing.       We still live

20 together.     She'd like to be more independent, but, of

21 course, I'm a little bit more -- I'm even more so

22 protective of her now.       My daughter doesn't have the

23 confidence that she should have.       She has a lot of support

24 from people.       People think that she's a lot younger than

25 what she is.       She's very -- very smart, mature, but she's


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                    14


 1 still a little innocent, because we've continued to

 2 shelter her, my family and myself.

 3                   I'm not that old, but I act older than what

 4 I am because of what we go through and what we deal with.

 5 I'd like to be able to not have as much guilt, but I'll

 6 take the guilt.     I'll take the guilt if it means that my

 7 daughter can move forward with her life, because I am

 8 guilty because I invited this monster into my life.        And

 9 I'll have to deal with that for the rest of my life.        And

10 that's fine.     I'll take it, as long as she's able to be --

11 to grow up and mature and experience things and have

12 confidence and to feel safe.     I'll take the guilt.     I'll

13 carry it.     And that's what we deal with each day, just

14 taking one day at a time, trying to enjoy life and trying

15 to grow.

16      Q      You said you feel guilty.   Why do you feel

17 guilty that this grown man hurt your baby girl?

18      A      Because I encouraged her relationship with him.

19 I encouraged the father/daughter relationship.       I wanted

20 her -- I wanted it so bad.     I thought that it was in her

21 best interest, and I believed it when he said he loved her

22 like his child and when he asked her to call him dad.        I

23 believed him.     So I do feel guilty because as she was

24 growing, she was developing her own personality, and I

25 should have paid closer attention to that.     So, yeah, I


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                   15


 1 invited him into my life, which -- I invited him into my

 2 life, had a relationship with him.      And this is what he

 3 does to my child.    So, yes, I do feel guilty.

 4      Q    How do you think his actions are going to

 5 affect -- or let me ask it like this:       Do you think his

 6 actions, from all those years ago, are going to affect

 7 your life and your daughter's life for the rest of your

 8 lives?

 9      A    Yes.    Because when I get to a point where if I

10 do meet someone or want to date, I have to explain to them

11 why there are certain things I just can't envision myself

12 doing, being affectionate, being intimate.        Because the

13 thought of a man touching me makes me think of my daughter

14 being touched in that way as a child.       And those are the

15 things that wake me up out of my sleep at night, so I'm

16 always going to have those images.      Even though I never

17 saw it, I know it happened.      So it's going to affect me

18 for the rest of my life and hers.      And I just pray that

19 she'll be able to have a normal life, meet someone who's

20 patient -- it's going to have to be someone who's loving

21 and kind, who can accept and help her deal with the things

22 that she's been through.

23                  MS. ELMAZI:    Judge, I'll pass at this time.

24                  THE COURT:    All right.   Any

25 cross-examination of this witness, Mr. Tennant?


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                  16


 1                 MR. TENNANT:     No, sir.    We have no

 2 questions from this witness at this time.

 3                 THE COURT:     All right.    Thank you,

 4 Ms. Witherspoon.   You may step down.

 5                 MS. ELMAZI:     May Ms. Witherspoon be excused

 6 from the Rule at this time, Judge?

 7                 THE COURT:     Any objection, Mr. Tennant, to

 8 Ms. Witherspoon being excused?

 9                 MR. TENNANT:     No, sir.

10                 THE COURT:     Thank you.

11                 Ms. Witherspoon, you may remain in the

12 courtroom.   You're excused.

13                 Call your next witness, please, ma'am.

14                 MS. ELMAZI:     Yes, Your Honor.    At this time

15 the State will call Patrice.

16                 THE COURT:     Patrice Riley.

17                 MS. ELMAZI:     I'm sorry.    One moment, Judge.

18                 THE COURT:     Sure.

19                 MS. ELMAZI:     I take it back, Judge.     We're

20 going to call Cornisha Riley first.

21                 (Witness enters courtroom.)

22                 THE COURT:     All right.    Thank you.   Let the

23 record reflect that Ms. Patrice Riley has already been

24 sworn.

25                 MS. ELMAZI:     It's actually Cornisha Riley.


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                     17


 1                      THE COURT:     Oh, I'm sorry.   Cornisha Riley,

 2 I'm sorry.

 3                      MS. ELMAZI:     I switched it up a little bit.

 4 I apologize.

 5                      THE COURT:     I'm sorry, Ms. Riley.

 6                      THE WITNESS:     Yes, sir.

 7                      THE COURT:     Let the record reflect that

 8 Ms. Cornisha Riley has already been sworn, has already

 9 testified.

10                      You may proceed.

11                      MS. ELMAZI:     Thank you, Judge.

12                            CORNISHA RILEY,

13 having been previously duly sworn, further testified as

14 follows:

15                           DIRECT EXAMINATION

16 BY MS. ELMAZI:

17      Q       Cornisha, state your name, again, and spell it

18 for the record.

19      A       It's Cornisha Riley, C-o-r-n-i-s-h-a; last name,

20 R-i-l-e-y.

21      Q       And you are the same Cornisha Riley that has

22 testified in these proceedings this past week and this

23 week; is that right?

24      A       Yes, ma'am.

25      Q       Okay.     So I asked this earlier of the other


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                     18


 1 witnesses.     But were you here in the courtroom yesterday

 2 afternoon when the jury delivered their verdicts?

 3      A       Yes, I was.

 4      Q       And you heard the Defendant has now been found

 5 guilty of all three offenses?

 6      A       Yes, I have.

 7      Q       Now, this is the punishment phase of trial.      And

 8 so understanding that the Defendant is not indicted for

 9 the offenses involving you --

10      A       Yes.

11      Q       -- will you please tell the jury how the

12 Defendant has affected your life since 1999 and how it's

13 affected you on a day-to-day basis with what he's done.

14      A       Honestly, I'm a lot more cautious about

15 everything that I do.       I don't sleep at night, as I said

16 before; I don't.       If I don't take something for my

17 insomnia, I don't sleep.       Sometimes I don't take it on

18 purpose just to hear the creaks and cracks, if we have

19 visitors in the house.       Because I don't trust anybody with

20 my little girl and my little boy.

21                     It has me with PTSD and anxiety that I have

22 to take medicine for that hinders me sometimes.        It

23 hinders me from being at work around a lot of people.         I

24 can't focus if there's a lot of things going on, because

25 I'm trying to pay attention to everything.       It's made me


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                    19


 1 be aware of a lot of things and how cruel the world really

 2 is.     Young like that, you don't look at things like that

 3 until something tragic happens to you.        You'll change your

 4 whole logic, the way you're thinking of anything, really.

 5                     In the beginning, I rebelled so bad just

 6 because I didn't want to live any more.        I didn't want to

 7 hold the weight on my shoulders.        I didn't want my mom to

 8 bear the pain.       I didn't want her to feel like she failed

 9 as a parent when she worked her butt off.        And I feel like

10 this is what -- that's what was played against me to keep

11 me quiet.       And it worked.   Because even still when we're

12 going through all of this and she finally broke down to

13 me, I just had to scream and tell her, just stop, this is

14 why I didn't say anything.        She's been through enough.

15 And I know it's supposed to be the other way around, but I

16 don't like to see my mom hurt.

17                     My brother, he is still hurting from all of

18 this.       He is rebelling, back and forth in jail, which is

19 why he couldn't be here for me.        And when I asked him has

20 anything happened to him, he -- he still won't tell me.

21 He gets angry like I did when I was asked, so I don't

22 know.       But I know he's not the same little brother at all.

23         Q      Cornisha, you were about 12, 13 when all this

24 stuff happened, right?

25         A      Yes, ma'am.


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                  20


 1      Q     And you finally -- you didn't say anything until

 2 you were about 16?

 3      A     Yes, ma'am.

 4      Q     All of that time that the Defendant spent with

 5 you, do you think that it has had an effect on your

 6 day-to-day existence, even though he's never -- he hasn't

 7 been in your life since you were 16?

 8      A     I watch over my back all the time.      I watch over

 9 my back all the time.      And it was because -- even after

10 everything was said and done and he was out of the

11 picture, I still got private phone calls.       I still -- you

12 know, I was at work at Walmart and he found me at work at

13 Walmart.   Found out I was at the beauty college I was at.

14 I -- it's like I couldn't escape it.       And I remember us

15 talking when his brother handed me the phone and I let him

16 know I forgive him.      I have to.   Because as long as I held

17 on to that grudge -- I was angry.       I was hurt, and I

18 didn't want to take that out on my children.       I didn't

19 want to be impatient with them.       So I had to get on my

20 knees and pray about this hard.       It took a couple of

21 years.

22      Q     Do you forgive him for what he did?

23      A     I don't know if I can say this, so please stop

24 me if I go too far.      The only reason I forgive him is

25 because I feel he's -- don't have his right mind hisself.


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                       21


 1 If you watch your father mess with your sister every day

 2 and get beat for being caught with it, I don't know how my

 3 mom would be either.          That's the only reason why I prayed

 4 every day that it just go away, why can't I just have the

 5 good stepfather that I had at one point.

 6                        THE WITNESS:   Why did you have to take it

 7 there?       You ruined that for me.      You ruined that for me.

 8         A      And then I don't even trust my own dad with my

 9 kids.       I don't.     He cannot have them alone.   I'm sorry.

10         Q      (By Ms. Elmazi) Has it been hard seeing him

11 every day the last two weeks?

12         A      Honestly, I -- if I get in trouble for this, oh,

13 well -- since I was revoked and I got back on my probation

14 and I'm doing good, this week I have been drinking every

15 day because even my sleeping pills don't put me to sleep.

16 I've been drinking at night.           It helps wind me down, clear

17 my mind.

18         Q      Why have you -- you know you can be sent to jail

19 for doing that?

20         A      Dealing with this and everything in my head --

21 if it wasn't for my children, I, honestly, wouldn't care.

22 I wouldn't care if it wasn't for my babies that I have to

23 be out here and be right for.           Because to try to deal with

24 this every day in your head, it takes a toll on you.           I'm

25 only 27, and I feel like I'm -- I feel like my body is 50.


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                       22


 1                   MS. ELMAZI:     I'll pass at this point,

 2 Judge.

 3                   THE COURT:     Any questions, Mr. Tennant?

 4                   MR. TENNANT:     Unfortunately, Yes, Judge.

 5                   THE COURT:     Okay.   Go ahead.

 6                        CROSS-EXAMINATION

 7 BY MR. TENNANT:

 8      Q    You said something earlier that -- I didn't

 9 really want to ask any questions.         But are you saying that

10 your own -- your own issue right now is your probation and

11 that's why you're making the statement on the stand?           We

12 talked -- the -- he's been found guilty.         And we're

13 talking to you now.     Are you -- maybe I misunderstood.

14 When you said that if you get in trouble, oh, well, what

15 were you talking about?

16      A    Excuse me?     As far as my probation.

17      Q    Is that --

18      A    And I'm not suppose to have a drink.

19      Q    Is that the only --

20      A    That is the only thing that I'm doing that I

21 have no business -- if that's what you're referring to.

22      Q    So -- we're in punishment, okay.           You're saying

23 that there's nothing else pending that you're -- that

24 you're trying to avoid?

25                   MS. ELMAZI:     Judge, I'm going to ask to


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                 23


 1 approach at this time.

 2                   MR. TENNANT:     She opened the door on this.

 3                   MS. ELMAZI:     No.

 4                   Judge, I'm going to ask to approach at this

 5 time.

 6                   THE COURT:     Come on up here.

 7                   (Bench conference; off the record.)

 8                   THE COURT:     All right.   Ladies and

 9 gentlemen of the jury, if you'll disregard the last

10 statement of the witness.

11                   MR. TENNANT:     And for purposes of clarity,

12 disregard is about the drinking and the --

13                   THE COURT:     About the drinking and

14 probation and whatever it was she just said.

15                   MR. TENNANT:     Okay.

16                   THE COURT:     Okay?

17                   MR. TENNANT:     Yes.

18         Q   (By Mr. Tennant) You said -- one thing that I

19 heard for the first time -- this is more so for us -- my

20 piece of mind, actually.        You said your brother --

21 watching your brother -- watching your dad molest your

22 sister.     What did you mean?     Could you elaborate, please?

23         A   Watching the dad molest his sister.

24         Q   Watching your dad molest your sister and getting

25 beat because of it.     What was that about?


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                     24


 1         A   I didn't say that I watched my dad molest my

 2 sister.     I said I felt sorry for Andrew Pete because his

 3 father molested his sister growing up, is what I said.            He

 4 cried to us about that --

 5         Q   And you knew --

 6         A   -- that he hated his father so much because of

 7 what he was doing to his sister.        But yet -- and still he

 8 turn around and do it worse because he know the outcome of

 9 what had -- what happened with her, how she took it.          And

10 he didn't care to do it to me --

11         Q   No one's --

12         A   -- or Jasmyn.

13         Q   No one's heard that before, but thank you very

14 much.

15                   MR. TENNANT:     No further questions.

16                   THE COURT:     Any further questions of this

17 witness?

18                   MS. ELMAZI:     Nothing further from this

19 witness, Judge.

20                   THE COURT:     All right.   Thank you, ma'am.

21 You can step down.

22                   MS. ELMAZI:     Your Honor, at this time the

23 State's going to call Patrice Riley.

24                   THE COURT:     Any objection to this witness

25 being excused from the Rule?


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                 25


 1                   MS. ELMAZI:     No, Judge.

 2                   MR. TENNANT:     Absolutely not, Judge.

 3                   THE COURT:     Okay.   Thank you.

 4                   You're excused from the Rule, Ms. Riley.

 5                   (Witness enters courtroom.)

 6                   THE COURT:     Come in, Ms. Riley, if you

 7 would, please, ma'am.     Just come on down here to the

 8 witness stand.     Have a seat.

 9                   I'd like for the record to reflect this

10 witness has been previously sworn and has previously

11 testified.

12                   Go ahead and have a seat there for me,

13 please, ma'am.     Thank you.

14                   You may proceed.

15                   MS. ELMAZI:     Thank you, Judge.

16                          PATRICE RILEY,

17 having been previously duly sworn, further testified as

18 follows:

19                        DIRECT EXAMINATION

20 BY MS. ELMAZI:

21      Q       Good morning -- or good afternoon, Ms. Riley.

22 Would you please state your name and spell it for the

23 record?

24      A       Patrice Riley; P-a-t-r-i-c-e, R-i-l-e-y.

25      Q       And are you the same Patrice Riley who just


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                 26


 1 testified in the proceedings in the guilt/innocence

 2 proceedings against the Defendant, Andrew Pete?

 3      A    Yes, I am.

 4      Q    All right.     And so you're still under oath?

 5      A    Yes.

 6      Q    Okay.     Now, Ms. Riley, were you in the courtroom

 7 yesterday when the Defendant was found guilty of all three

 8 offenses involving Jasmyn?

 9      A    Yes, I was.

10      Q    This is the punishment phase of trial, okay, and

11 so this is an opportunity for the jury to know how the

12 Defendant's actions have affected you personally, all

13 right?   So I want you to take a second and let them know.

14      A    Throughout the trial?

15      Q    Throughout -- well, how have the Defendant's

16 actions affected you on a day-to-day basis, a week-to-week

17 basis, et cetera?

18      A    This situation has really, really, really taken

19 me into a depressed stage, to see my daughter go through

20 what she went through, you know, all these years.     So

21 yesterday was a wonderful feeling for me.     Because even

22 though this is not our case, I feel like he's at the

23 moment of being stopped.     He can't do this to nobody else.

24 Praying that he won't do this to nobody else, because

25 those kids are innocent.     He had no business touching on


             MARISSA GARZA, OFFICIAL COURT REPORTER
                         (214) 653-5636
                                                                    27


 1 none of those children.       It's heart breaking.     Because

 2 it's like I -- it's -- he had already done it so it's

 3 nothing I can do to take it back to help my baby, to help

 4 heal her, but I had to get on my knees and ask God for

 5 forgiveness to forgive him in order for me -- not only me,

 6 to be able to pick her up, for us to move on with our

 7 life.       Because if not, it's like he would have still won.

 8 It was like he still winning and taking control of both of

 9 our lives.       I had to forgive him for my own self because

10 it broke me down so bad.       I've never been -- I've been

11 hurt in my life, but this right here, it made me feel like

12 I wanted to die, to allow someone to hurt my child.          I

13 never wanted no one else in my house after that.          I never

14 allowed another man to stay in my house until my children

15 got grown.       I didn't trust nobody.   It was -- it was -- it

16 was -- I was afraid.       I didn't want it to happen to

17 nobody -- you know, I have grandkids now.        God forbid if

18 it happened to one of them.       I don't want to go through

19 this ever again in my life, ever again in my life.

20         Q      Do you think that the Defendant's actions have

21 had horrible -- or continue to have an effect on you and

22 your daughter's life -- lives?

23         A      I really believe this has kind of -- for me to

24 be here for this day, to see him in court, it's -- I was

25 already trying to heal, but this is really going to help


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                        28


 1 me heal.   My county failed me, but Dallas, I appreciate

 2 y'all so much for allowing me and my daughter to be able

 3 to sit in this because he deserves punishment.            He

 4 deserves to be punished for what he did to these girls.

 5 It's heart breaking to see them.         It's like when you look

 6 at them -- even to look at the other little girl,

 7 it's like -- I remember my daughter -- my daughter's --

 8 the look that she have right now, my daughter had that

 9 same look for a long time.         You know, like shame -- like

10 she's shamed to be in front of people or didn't want to

11 say too much in front of people, you know.          Don't trust

12 people.    They shouldn't have to go through that.             It's --

13 it's just not -- it's not fair.

14      Q     Thank you.

15                    MS. ELMAZI:     Judge, I'll pass at this time.

16                    MR. TENNANT:     Just one follow-up question.

17                    THE COURT:     Yes, sir.   Go ahead.

18                         CROSS-EXAMINATION

19 BY MR. TENNANT:

20      Q     Did you and Cornisha talk about any possible

21 trauma between Andrew, his sister and his dad?

22      A     Have we talked about the trauma that they had?

23      Q     Yeah.

24      A     Yes, we've -- we've heard about the trauma in

25 his family.


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                        29


 1      Q       When?

 2      A       When he told us.

 3      Q       When was that?

 4      A       I can't remember dates.

 5                      MR. TENNANT:     Nothing further, Your Honor.

 6 Pass the -- thank you.        Thank you.

 7                      THE COURT:     Anything further?

 8                      MR. TENNANT:     Thank you for your time.

 9                      MS. ELMAZI:     Nothing further from this

10 witness, Judge.

11                      THE COURT:     All right.   Thank you, ma'am.

12 You can step down.

13                      And may this witness be excused?

14                      MS. ELMAZI:     Yes, Judge, no objections.

15                      MR. TENNANT:     No objection, Judge.

16                      THE COURT:     All right.   Thank you.

17                      You're -- you are excused, Ms. Riley.

18                      MS. ELMAZI:     Your Honor, and ladies --

19 ladies and gentlemen of the jury, at this time the State

20 will rest.

21                      THE COURT:     All right.   Ladies and

22 gentlemen of the jury, I know we just got started good,

23 but it's 12:15.        I know you're getting hungry.      So we're

24 going to break here for lunch.           I'm going to shorten your

25 lunch period up a little bit.           Let's take an hour -- just


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                     30


 1 an hour.     Can you be back at -- it's 12:15 now.      Can you

 2 be back at 1:15, and then we'll continue with the

 3 punishment phase, all right?         See you back here in an

 4 hour.

 5                   (Court in recess; 12:15 - 1:28 p.m.)

 6                   (Open court, Defendant present, no jury.)

 7                   THE COURT:     Let the record reflect this

 8 hearing is being held outside the presence of the jury for

 9 purposes of admonishing the Defendant on his right to

10 testify.     And, also, his right to -- under the Fifth

11 Amendment to not testify.

12                   And, again, Mr. Pete, you understand that

13 I -- as I told you early --

14                   Hold on just a second.

15                   THE BAILIFF:     Yes, Your Honor.

16                   THE COURT:     As I told you earlier, you have

17 an absolute right to testify in this case, if you choose

18 to do so.     In the event that you don't choose to do so,

19 you have an absolute right, under the Fifth Amendment, not

20 to testify.     And would you please let me know if you

21 intend to testify in this phase of the trial or not?

22                   THE DEFENDANT:     I do, sir.

23                   THE COURT:     You do plan to testify.   All

24 right.     Very good.   Thank you.

25                   We're ready, Paul.


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                     31


 1                   THE BAILIFF:     Yes, sir.

 2                   All rise.

 3                   (Jury enters courtroom; 1:29 p.m.)

 4                   THE COURT:     Thank you, ladies and

 5 gentlemen.   Be seated, please.

 6                   All right.     And welcome back, ladies and

 7 gentlemen of the jury.        We're ready to go and finish up

 8 this afternoon.

 9                   Mr. Tennant, call your first witness,

10 please.

11                   MR. TENNANT:     Yes, Your Honor.    The

12 State -- the Defense calls Rayford Pete, Your Honor.

13                   THE COURT:     Okay.    Rayford Pete, please.

14 You'll probably have to grab him since both of my bailiffs

15 are occupied.

16                   (Witness enters courtroom.)

17                   THE COURT:     Come in, Mr. Pete, once again,

18 for me, please, sir.     Just come on up here to the witness

19 stand.

20                   I'd like for the record to reflect this

21 witness has been previously sworn.

22                   Mr. Tennant --

23                   MR. TENNANT:     Yes.

24                   THE COURT:     -- you may proceed.

25                          RAYFORD PETE,


             MARISSA GARZA, OFFICIAL COURT REPORTER
                         (214) 653-5636
                                                                   32


 1 having been previously duly sworn, further testified as

 2 follows:

 3                         DIRECT EXAMINATION

 4 BY MR. TENNANT:

 5        Q    Mr. Pete, the jury, after much deliberation, has

 6 found your brother guilty of the charges as accused, based

 7 on evidence they have.       How do you feel about that?

 8        A    I think that the jury, with what they were

 9 presented, done a great job.       I have no ill will towards

10 none of them.     I don't have to like it, but y'all done a

11 fair job.     And it hurt.    It hurts.

12        Q    Now, for purposes of the record, I found out

13 something for the first time a few minutes ago.        And --

14 can you tell me a little bit about you and Andrew growing

15 up as kids?

16        A    We the -- we the youngest of seven.      I've heard

17 Ms. Summers [sic] called my brother a monster.        We grew up

18 where our father was molesting his sister.       My brother,

19 the baby, was the only one there that tried to protect

20 her.

21        Q    Mr. Pete -- I'm sorry -- how old were you was --

22        A    We was --

23        Q    Did he -- first of all, I got to say this for

24 selfish reasons.     Why am I just now hearing about this and

25 from a -- a State's witness at that?


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                  33


 1      A       My brother have always been -- tried to be a

 2 protector of everybody.        Some people -- he didn't want to

 3 go into our family history because it is a hurting thing.

 4 And -- like I said, for him to be the youngest --

 5      Q       How old was he, Mr. Pete, when he --

 6      A       When all this first started, he couldn't have

 7 been no more --

 8      Q       -- when he fought your dad?

 9      A       He couldn't have been no more than, maybe, 11,

10 12 years old.

11      Q       And how old were you -- well, how old were you

12 at that time?

13      A       I was a year older than him.     So if he was 11, I

14 was 12.

15      Q       And your dad, is he small, big?

16      A       If you can see, we're both not -- we're not

17 small men.

18      Q       He's bigger than y'all?

19      A       At that time, yes.

20                      My dad would take my brother, put him in a

21 closet and beat him like a grown man.        It's -- we have

22 talked over the years.        We've shed a lot of tears.

23      Q       Okay.     I'm -- I'm -- let me ask the next

24 question and just try to answer -- but you can talk,

25 please.   So why do you believe -- I mean, if y'all -- he


             MARISSA GARZA, OFFICIAL COURT REPORTER
                         (214) 653-5636
                                                                   34


 1 was beaten by your dad.     Did he -- did you tell me earlier

 2 that he saw him in the act?

 3        A   Yes.    He caught him on more than one occasion,

 4 yes.

 5        Q   And how old was your sister at this time?

 6        A   Had to have been about 13, 14.     She was 13 --

 7 13, 14.    My brother, like I said, he was the only one that

 8 actually tried to help, the only one.

 9        Q   Including you?

10        A   Including me, even though we was a year apart.

11 I just -- as a kid, it's hard to wrap your mind around

12 something like that.     And, like I said, I heard Ms. Summer

13 call him a monster.     I seen a true monster.     That's not

14 one; that's not one.     I respect what you did with the

15 evidence that was presented.

16        Q   You've said -- you've said that now.       I

17 understand that.     But I've been pretty hard on --

18 especially, one of the State's witnesses.        And I just

19 assume this was another lie.     So how did Patrice and

20 Rotonia -- Rotonia know about this, because they -- they

21 knew about this?

22        A   Latonia [sic] knew.    My brother actually --

23        Q   Personal knowledge.

24        A   Yes, this is personal knowledge.

25        Q   Only personal knowledge.


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                       35


 1         A       Yes.     She came home to Lake Arthur from the

 2 little town we from in Louisiana and we was all sitting in

 3 my mom and dad front room when it was discussed.

 4         Q       Who is "she"?

 5         A       Ms. Tonia.     Is that her (indicating)?

 6         Q       Jasmyn's mom?

 7         A       Yeah, Jasmyn's mom.     And this was talked about

 8 in our front room.           And -- I'm 46 now.   It's not something

 9 you get over.           It's not something that you forget about.

10 He's always been a protector of my -- my sister.

11         Q       So he fought to keep -- just to be clear, he --

12 fought -- he -- was -- was he molested?            Because that's

13 what -- that's what -- that was the impression I kind of

14 got.        There was a third rail not being said.      Is that the

15 case?

16         A       No, no.

17         Q       So --

18         A       He was physically abused.     He --

19         Q       For -- for stopping molestation?

20         A       For trying to stop it, trying to.

21         Q       That explains -- I'll ask him then.        That

22 explains the MMA, I guess.

23         A       Yes.

24         Q       Rayford, I had to go on the record with this for

25 my purposes because this is something I should have known.


                  MARISSA GARZA, OFFICIAL COURT REPORTER
                              (214) 653-5636
                                                                     36


 1 Now, is there anything else you need to tell us that I

 2 should have known about earlier?

 3        A       Like I said, he's -- he's not a monster.    He's

 4 not a monster.

 5        Q       I forgot the purpose -- if you can -- there was

 6 some things we talked about.         What was I -- we talked

 7 about some questions I was supposed to ask you.         Please

 8 help me with one of those so I can get back on track.

 9        A       Yeah.   Give me -- give me a second, George.

10 Give me a second.        My -- my brother grew up -- my kids --

11 excuse me -- my kids grew up around my brother.         I got two

12 girls.

13        Q       How old are they?   That's what I -- yes, thank

14 you.

15        A       My oldest girl is 20 -- 24.    My youngest girl is

16 20.

17        Q       Why aren't they here today?

18        A       My youngest one her and her fiance couldn't make

19 it because she's pregnant.         And because of her condition,

20 she couldn't take this trip back and forth.         My oldest one

21 is fixing to graduate from A&M in a couple of weeks.

22        Q       Congratulations.

23        A       And she had some final stuff she had to prepare

24 for.       And my baby boy is in school.

25        Q       Okay.   Oh, I promise I was going to be short,


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                      37


 1 Rayford, so I'll give you a chance to ask a few more.             But

 2 this jury specifically was seated out of -- because they

 3 said they could consider the full range of punishment.

 4 What are you asking for today?       That's something I was

 5 supposed to ask you.       And I'm sorry.

 6         A      I'm asking that you give him probation.     He have

 7 never had a prior anything.       This is his first.     And I'm

 8 asking you to please consider that, please.          Please give

 9 him chance to keep doing -- everybody that know him now

10 know who he is, what kind of man he is.          All I'm asking is

11 to please give him a chance, please.        That's all I'm

12 asking.       He's going to get -- he won't even get to see my

13 son play peewee football, baseball, anything, no more.

14 That's done with.       He'll never be able to see his nephew

15 do none of those things no more.

16         Q      I'm going to keep you on point.     I'm gonna --

17 that sounds -- I can assure you somebody from the State is

18 going to say, well, what about the victims in this case,

19 they lost a lot more, based on the evidence presented

20 anyway.

21         A      Ms. Summers asked me, at the beginning, if

22 the -- if the State proved that -- beyond a reasonable

23 doubt, would I be able to accept it.        Yes, I can accept

24 that.       All I'm asking now is that you please take into

25 consideration the man that he is.       Please -- he's my


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                          38


 1 brother and I love him and I know what kind of man he is.

 2 I know what he is.       I'm just asking you that -- to give

 3 him a chance.

 4                     MR. TENNANT:     Thank you.    Pass the witness.

 5 Your Honor, for purposes -- for purposes of the record --

 6 I don't know if I can -- I don't know the answer to this.

 7 But can you take judicial notice about the fact that I'm

 8 just finding this out under penalty of perjury?

 9                     THE COURT:     I believe you just found it

10 out.

11                     MR. TENNANT:     Thank you, Judge.

12                     THE COURT:     Okay.   Cross-examination.

13                     MS. ELMAZI:     Thank you, Judge.

14                          CROSS-EXAMINATION

15 BY MS. ELMAZI:

16        Q    Okay.     Mr. Pete, let me make sure I understand.

17 There were seven children in your family; is that right?

18        A    Yes.

19        Q    And I don't have my notes in front of me.            But

20 what was the age range between the oldest and youngest?

21 What's the age difference?

22        A    I want to say (inaudible) should be --

23                     THE REPORTER:     I'm sorry?

24        A    Thomas -- Thomas Pete, Jr.         He should be at

25 least 60.


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                 39


 1      Q     (By Ms. Elmazi) Okay.    So who-all lived in your

 2 house growing up when you lived with your brother?

 3      A     We was the youngest.    So by then it was just me,

 4 him and my two sisters.

 5      Q     What are your sisters' names?

 6      A     Stella -- Stella Ann Pete and Adele Pete.

 7      Q     And which sister was it that was molested?

 8      A     Adele.

 9      Q     Adele.   And your father actually had a child

10 with your sister; is that right?

11      A     I don't know if that's -- no, that's not --

12 that's not right.

13      Q     So you're saying that your father did not get

14 your sister pregnant?

15      A     No.

16      Q     Okay.    So Adele is two years older than your

17 brother?

18      A     Two -- no, no.    Adele might be two years older

19 than me.   Might -- I think she's three years or four years

20 older than him.

21      Q     Okay.    So who-all lived in your house?   So it's

22 Stella, Adele, you and Andrew?

23      A     Right.

24      Q     And your parents?

25      A     Right.


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                  40


 1         Q   Your mom and your dad?

 2         A   Right.

 3         Q   And so your father hurt or molested your sister,

 4 Adele?

 5         A   Yes, ma'am.

 6         Q   And do you know how old you were when you

 7 realized that was happening to Adele?

 8         A   I was quite young.    I want to say, ma'am, I was

 9 about maybe -- say in the range of 11, 12, something like

10 that.

11         Q   So 11, 12.    So your brother...

12         A   Was about 10 or 11.

13         Q   Okay.    And Adele was how old -- and how -- how

14 old was she when it started, if you know?

15         A   I can't -- I can't say precisely when it

16 started, but I believe she was around 13, 14 years old.

17         Q   And it went on for how long?

18         A   I would have to say at least until -- maybe a

19 sophomore in high school.

20         Q   So it went on till she was about 16?

21         A   16, 17, yes, something like that.

22         Q   All right.    So you said it started when she was

23 about 12 or 13?

24         A   Yes, ma'am.

25         Q   Until she was 16 or 17?


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                     41


 1        A      Uh-huh.

 2        Q      And you know that the ages of Jasmyn and

 3 Cornisha were about 12 or 13 when the Defendant did that

 4 to them.      Are you aware of that?

 5        A      No, ma'am, I didn't.

 6        Q      So you said your brother tried to stop your

 7 father from hurting your sister?

 8        A      Yes, ma'am.

 9        Q      How old was he when he tried to do that?

10        A      Like I said, he was about around 10 -- 10 or 11.

11        Q      Okay.     How did he stop your dad from trying to

12 hurt your sister?

13        A      The best a kid can, just -- just grab -- grab

14 hold of what you can and --

15        Q      Tell me about a time that he tried to stop your

16 dad from molesting your sister.

17        A      Okay.     There was one time -- they was in the --

18 we had a living area -- a living room area.         And we was in

19 the back room.        And he heard my sister kind of crying.

20 And when he walked in there, he seen my old man on top of

21 her.       And he hollered at him and then he jumped on him.

22        Q      Who hollered on who?

23        A      My brother did.

24        Q      And who jumped on who?

25        A      He jumped on my dad.


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                              42


 1      Q     And then what happened?

 2      A     That's when my dad hit him, pushed him down.

 3      Q     Okay.

 4      A     From that forward, I just turned my head and

 5 went back into the room.

 6      Q     Okay.   So you saw this happening, too?

 7      A     Seen what --

 8      Q     You saw your sister --

 9      A     Yes, yes, ma'am.

10      Q     -- being molested by your dad?

11      A     Yes, ma'am.    Yes, ma'am.

12      Q     So your brother tried to stop -- stop him one

13 time or more than one time?

14      A     That's the one time I recall, ma'am.

15      Q     Okay.   And you think he was about 10 or 11 when

16 that happened?

17      A     Yes.

18      Q     Okay.   So did your other sister, Stella, did she

19 know what was going on in the house?

20      A     To my knowledge, no.     Not at the time, no.

21      Q     Now, Mr. Rayford [sic], do you have any criminal

22 history?

23      A     No.

24      Q     Have you ever been accused of aggravated sexual

25 assault of a child?


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                      43


 1      A       No, ma'am.

 2      Q       Do you have any allegations involving your own

 3 daughters?

 4      A       No, ma'am.

 5      Q       So you knew this was going on with your dad and

 6 you didn't end up to be a child molester, did you?

 7      A       No, I did not.

 8      Q       Okay.    So this man who supposedly went to go

 9 protect your sister, he had no qualms about hurting these

10 girls, right?

11      A       I mean, what -- what do you want me to say?       I

12 mean --

13      Q       Well, I want you to answer the question.    This

14 man who stands here and who's been convicted of aggravated

15 sexual assault of a child --

16      A       Right.

17      Q       -- who you say witnessed these vile acts that

18 happened on your sister --

19      A       Yes, ma'am.

20      Q       -- and they are indeed vile --

21      A       Yes, they are.

22      Q       -- you didn't end up a child molester and you

23 saw the same things happening, but your brother did.          So

24 why does he get a break for that?       Tell this jury why he

25 deserves a break for that when you didn't do it.


             MARISSA GARZA, OFFICIAL COURT REPORTER
                         (214) 653-5636
                                                               44


 1      A    Ma'am, all I'm asking for is to give him a

 2 chance.

 3      Q    So tell this jury how -- you two grew up in the

 4 same --

 5      A    I --

 6      Q    I want you to listen to my question.

 7      A    I understand what you're saying.

 8      Q    You two grew up in the same household.    And what

 9 your dad did, he should have been convicted for it.

10 Wouldn't you agree with that?

11      A    Yes.

12      Q    He should be punished for what --

13      A    Yes.

14      Q    -- he did to your sister, right?

15      A    Yes.

16      Q    But you grew up in the same household and you

17 didn't do that to someone else.   So why does your brother

18 deserve probation when you didn't even do anything -- and

19 you saw the same things happening?

20      A    I think he deserve probation.   Because, like I

21 said, this is his very first offense, very first.     There's

22 nothing else that said he did this 300 times or 400 times.

23 This is his first offense.   And as the man that I know he

24 is, if you give him a chance, he will abide by everything

25 that the probation tells him to do.   I know he will.


             MARISSA GARZA, OFFICIAL COURT REPORTER
                         (214) 653-5636
                                                                   45


 1        Q      The fact is, Mr. Pete, this is the first time

 2 your brother's been held accountable.        It's not that he's

 3 never done this before.        It's the first time he's been

 4 held accountable; isn't that right?

 5        A      You're asking me to say if he ever done it

 6 before?

 7        Q      Let me -- let me clarify my question.

 8        A      Okay.

 9        Q      The Defendant was charged and indicted by the

10 Dallas County District Attorney's office and this jury

11 yesterday convicted your brother of committing --

12        A      Right.

13        Q      -- offenses against Jasmyn Witherspoon.

14        A      Right.

15        Q      Okay.    It's the first time he's been held

16 accountable.       Just because it's the first time he's been

17 held accountable doesn't mean it's the first time he's

18 been -- been caught.

19        A      Well, I can't -- I can't speak on what -- I

20 mean, I can't speak on something that you're saying he

21 did.       I mean, are you saying that he was -- he did it

22 before?

23        Q      Well, yes, I am saying that he did it before.

24 You're aware of Cornisha -- of Cornisha's statements and

25 allegations, right, against your brother?


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                               46


 1         A      But that's what it is.           It was allegations.     I

 2 didn't know he was convicted for that, too.

 3         Q      Okay.     But he never got -- he was never held

 4 accountable for Cornisha's cases, right?                You understand

 5 that?       Temple never held him accountable for those cases?

 6         A      Right.     I mean, from what I understand, he was

 7 never questioned about what happened in Temple.

 8         Q      Why is it that you didn't try to stop your

 9 sister from being hurt?

10         A      Because I was young.           And I guess -- I was

11 scared.       And then after what I saw, what happened to him,

12 I didn't want it to happen to me.                I didn't want to get

13 beat.

14         Q      Was your father ever charged or convicted for

15 what he did to your sister?

16         A      No.

17         Q      So your sister never got justice?

18         A      No.

19                        MS. ELMAZI:     Okay.     I'll pass the witness,

20 Judge, at this time.

21                        THE COURT:     Okay.     Any further questions?

22                        MR. TENNANT:     Just one.

23                        THE COURT:     Yes, sir.     Go ahead.

24                            REDIRECT EXAMINATION

25 BY MR. TENNANT:


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                      47


 1      Q    Did -- you told me -- in the past you told me

 2 that Andrew was beaten a lot.     I didn't -- Pete -- I

 3 didn't know -- was that his last beaten -- or what's the

 4 worst beating you saw him take after that date, I guess?

 5      A    Like I said, as a kid, he -- he took the blunt

 6 of the old man's hatred.     He took the blunt of everything.

 7 The old man was mad at something.     He took the blunt of

 8 everything.

 9      Q    And you're a year older?

10      A    Yes.     I was considered the quiet one.

11      Q    How -- what was he considered?

12      A    If he saw something that was wrong, he spoke out

13 against it.    And you just -- you just didn't do that with

14 the old man.     You can see him doing something wrong, but

15 you don't speak out against it.

16      Q    Now, I want to make sure the jury understands

17 your standpoint because I thought it was really important.

18 Do you agree with the verdict the jury made, based on the

19 evidence they have?

20      A    Based on what you have, I agree, yes, I do.          I

21 hold y'all no ill will.     You've done your job.    Now I'm

22 asking you to please give him a chance.

23      Q    Now, let's deal with the 800-pound -- 250-pound

24 gorilla in the room, I guess.     You're saying, based on the

25 information you have, you feel like there's some


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                      48


 1 information I should have gotten in?

 2        A     Yes.    There's a lot of information that should

 3 have went -- that should -- y'all should have gotten, a

 4 lot.

 5                     MR. TENNANT:     Pass the witness.

 6                     MS. ELMAZI:     I have nothing further, Judge.

 7                     THE COURT:     Okay.   Thank you.    Stand down,

 8 Mr. Pete.

 9                     May this witness be excused?

10                     MR. TENNANT:     Yes, Your Honor.

11                     MS. ELMAZI:     I have no objections.

12                     THE COURT:     All right.   Okay.

13                     MR. TENNANT:     We'll waive.

14                     THE COURT:     Mr. Pete, you can stay in the

15 courtroom.

16                     Call your next witness, please,

17 Mr. Tennant.

18                     MR. TENNANT:     The Defense calls Elva Pete.

19                     THE COURT:     Okay.   You might have to go get

20 her.

21                     MR. TENNANT:     Oh, yeah, right.     Sorry,

22 Judge.

23                     (Witness enters courtroom.)

24                     THE COURT:     Come in, Ms. Pete.     If you

25 will, please, ma'am, please stand here in the witness


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                 49


 1 stand here for me.      Just go ahead and step up there and

 2 have a seat please, ma'am.

 3                    Let the record reflect this witness has

 4 been previously sworn and has previously testified.

 5                    Mr. Tennant, your witness.

 6                             ELVA PETE,

 7 having been previously duly sworn, further testified as

 8 follows:

 9                         DIRECT EXAMINATION

10 BY MR. TENNANT:

11      Q     Okay.     Elva, I talked to your brother.   I really

12 didn't get a chance to talk to you.      You've been the

13 peacemaker between me and your husband a lot.       Why -- why

14 am I hearing about this from the State's witness for the

15 first time during punishment?      And the "this" -- you know

16 what it is because you heard me talking to your brother.

17      A     Say it again.

18      Q     What -- why am I -- why is this the first time

19 I'm hearing about the fact that -- or the -- well, the

20 fact, yes, that his dad molested his sister; and,

21 apparently -- possibly got her pregnant and he was beaten

22 for it?    Is that true?

23      A     Yes.

24      Q     And all those talks 1:00, 2:00 in the morning,

25 why am I -- why am I hearing about this now for the first


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                      50


 1 time --

 2        A      Because --

 3        Q      -- for the State bar?

 4        A      -- one, it's hard to talk about that issue.

 5 Secondly, it had nothing to do with him.

 6        Q      No, that's not -- that's not your call to make.

 7 I'm not trying to be aggressive.          You're my witness.   I

 8 appreciate this, but -- well, explain that, please.

 9        A      It's a hard issue to talk about.

10        Q      All of this is hard to talk about.

11        A      Yeah.   And --

12        Q      Go ahead.    I'm sorry.

13        A      That's not something -- how can I put --

14        Q      For purposes of the record, what is the "that"?

15 I need you to say what you know to be the event I'm

16 talking about.

17        A      Oh, with his father and --

18        Q      How old?     Give me some ages, times.   What did he

19 tell you?

20        A      Okay.   His father -- growing up, Andrew was a

21 kid, his sister, older than him, would -- was molested by

22 his father.       He, Andrew, would defend -- or try to defend

23 her.       He was -- I think it started maybe around when he

24 was 8 or 9.       And he would try to stop it and defend her so

25 she wouldn't be hurt.          And -- but, of course, he's young.


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                               51


 1 He's a kid.    There's only so much he can do.   And he would

 2 get beat for it -- I mean, abused for it.

 3      Q     You can get a chance to talk about this in a

 4 second.    Did he tell you this or did you hear this from

 5 some -- some -- some other -- like some other family

 6 members?   Is this something you heard from him?

 7      A     I heard it from him.

 8      Q     Before I walked off at lunchtime, you told me,

 9 briefly, when -- when did he tell you?

10      A     He told me about three to four months within us

11 dating because he wanted me to understand the type of

12 relationship that him and his father had.

13      Q     And what type of relationship was that?

14      A     It was a strained one because his father looked

15 at him like -- like you know my dirt, you know, and -- and

16 you're trying to stop me from doing what I want to do, so

17 I don't like you.    So it was a strain.   His father didn't

18 like him and he had to deal with that growing up.

19      Q     So he took you around his father?

20      A     Yes.   I met his father.   I met his mother.

21      Q     The horse is already out of the stable for this.

22 But did anybody from the State's witness list know about

23 this --

24      A     From the -- say that again.

25      Q     -- like Jasmyn, Rotonia, Patrice, Cornisha?


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                   52


 1      A      To my knowledge, Tonia knew and --

 2      Q      Tonia -- whose mother is that?

 3      A      Jasmyn's mother.

 4      Q      Okay.

 5      A      And Cornisha's mom, Patrice.

 6      Q      Now, physically, how -- how is your husband

 7 doing physically, to your knowledge?       You're not a doctor.

 8 You're an engineer, but that's close I guess.

 9      A      He's not doing good.    Physically, he has to deal

10 with the left hip replacement.

11      Q      That doesn't sound very bad.

12      A      But here's the thing, he was in the hospital,

13 having that replacement, and he had to go in and out of

14 the hospital because he passed out.       Blood pressure went

15 way down.     I thought I had lost him.    Then there was an

16 issue with blood clots.      Like I said, he can't take the

17 pill any more.      He has to take shots twice a day.   Blood

18 clots.   I don't know if you know about it.      But if a blood

19 clot travels to the wrong place, like your brain or to

20 your heart or to your lungs, it can kill you like that.

21      Q      I'll let -- I'll let him explain in detail about

22 that when he takes the stand.      And he's -- he's -- what

23 about -- what's your view -- I'm sorry -- I forgot to ask

24 the first question.      How do you feel -- we've talked about

25 this last night.      How do you feel about the verdict?


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                53


 1      A      I respect the verdict, based on what you guys

 2 heard.     You made the best choice that you felt that was

 3 needed and I respect it.

 4      Q      So -- I mean, finish the -- the -- you know,

 5 I'm -- my role.     What did -- tell about the rest.   You

 6 said, what you guys -- what they heard.      Let's make it --

 7 let's keep it -- get it all out.      It's the last day.

 8      A      There's just some things y'all haven't -- y'all

 9 didn't get a chance to hear.     There's still some things

10 y'all don't know.     I don't even know where to start at.      I

11 mean, it's just -- my husband, he -- he been nothing but

12 good to both of the women he dated prior to me, to both --

13 to all of the children that they had, especially to

14 Jasmyn.     He treated her like -- not -- as if that was his

15 daughter.     He acknowledged that.   She acknowledged him as

16 being her dad.     And it got to a place where she would come

17 and she would visit.     She even wanted to move in with him

18 because she wanted to go to school at McNeese -- same

19 college I went to -- but that didn't happen because she

20 found out that we were getting married.      She wanted to be

21 in the wedding.     And my husband said, well, if your mother

22 approve of that, you're more than welcome to be in the

23 wedding.    She called her mom --

24      Q      Now, I got to stop you there because -- on

25 direct testimony earlier, you said that she walked out --


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                     54


 1 y'all were at a party --

 2      A       Yeah.

 3      Q       -- and she walked out to be alone.

 4      A       Yeah.

 5      Q       And then after the horse left the stable, why

 6 did she walk out to be alone?

 7      A       Well, she went to talk -- you know, to have a

 8 conversation with her mom.

 9      Q       About what?

10      A       About the wedding, wanting to be in the wedding.

11      Q       So that's why she isolated herself?

12      A       Yeah.     Well, to have that conversation.   Yeah,

13 and she was just -- her mom disagreed and said all kinds

14 of things.     And -- towards me, towards Andrew, towards her

15 own daughter, to the point where she was just distraught.

16 And me and Andrew had to deal with that.        We had to deal

17 with her emotions and how she was feeling and all of that.

18      Q       Anything else about -- what about -- have you

19 talked to his sister -- Audrey or Stella -- whatever the

20 name was?

21      A       To whose sister?

22      Q       Andrew's sister, the one that we were talking

23 about today.

24      A       Yeah.

25      Q       Stella?


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                    55


 1         A   Her name is Adele.

 2         Q   Okay.   I'm sorry.   Have you talked to her about

 3 this?

 4         A   I've talked to -- I talked to his mom and dad.

 5 I've talked to the sister.       It's -- everybody recognizes

 6 in the family what happened.       It's just that it's been a

 7 strained relationship.

 8         Q   When you say everybody recognizes what

 9 happened -- perhaps I should have asked this on direct --

10 but elaborate please.

11         A   Okay.   Her family knows what has happened with

12 the father and the daughter.       The mom knows.   The

13 brothers, the siblings, they all know.       Like -- and they

14 all know that Andrew has tried to defend her.        They all

15 know the strained relationship that he had with his

16 father.     It's just -- it's a very complicated one.     They

17 try to get along, but it's -- it's just not gonna happen.

18         Q   Okay.   This -- this keeps getting better.

19 Who -- who's Tamarin (phonetic)?

20         A   Tamarin is Adele's daughter.     Adele is the one

21 that was molested by the father.       And Tamarin -- she lives

22 there with the father and Adele and the mom.

23         Q   Okay.

24         A   And she's also been put in that same position as

25 being molested and all of that.       And my husband was the


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                      56


 1 one trying to get her out of it.          And they told him that

 2 there's nothing that he can do about it.

 3        Q       Who told him this?

 4        A       This was --

 5        Q       When you say "they," are you talking about

 6 authorities?

 7        A       Authorities, yes.

 8        Q       So there's records of this?

 9        A       Yes.     Child Protective Services, there is

10 records of the police department.

11        Q       Why -- not -- not being aggressive, but why did

12 you hire me?          I don't know any of this.   I'm not attacking

13 you.       I'm hurting.     I mean, but -- they -- when did this

14 happen?

15        A       We are -- huh?

16        Q       When did this happen?

17        A       When did what happen?

18        Q       The police, the CPS, the Adele, Audrey's

19 daughter or whoever's daughter.

20        A       Let me see.     Let me think.

21        Q       And he tried to intervene?

22        A       This was maybe a year ago.

23        Q       While this case was pending?

24        A       Yeah.

25        Q       So -- and now -- was there a fight with the DA


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                   57


 1 in Jefferson Davis Parish about this?

 2        A     Was there what?

 3        Q     A fight with the DA in Jefferson Davis Parish.

 4        A     Yes.    He called him and talked with him.     And he

 5 was -- they were arguing back and forth of trying to get

 6 something to happen.

 7        Q     While this case was pending?

 8        A     Yes.    And they wouldn't -- they wouldn't allow

 9 him to come in and to do anything, even though he was a

10 family member.

11        Q     Elva, I'm not trying to attack you.       You're

12 really smart.       You're smarter than me, but I wish -- wish

13 you would have trusted me a little bit more.          Is that why

14 you don't trust me -- why -- why -- that's a good

15 question.     Why wouldn't you tell me these things before --

16 before an hour --

17                     MR. TENNANT:   I mean, withdraw the

18 question, please.

19        Q     (By Mr. Tennant) I'm sorry, ma'am.

20                     What -- what was wrong with me?     I know he

21 had a conspiracy theories about me, but -- working with

22 the State.     But what about you?      Did you feel the same

23 way?

24                     MS. ELMAZI:    Judge, I'm going to object to

25 going outside the scope --


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                            58


 1                     MR. TENNANT:     I'm sorry.     I'll withdraw the

 2 question.       She's -- she's right.

 3                     THE COURT:     Sustained.

 4                     MR. TENNANT:     I apologize.

 5        Q       (By Mr. Tennant) Okay.     Why -- why didn't

 6 you tell me this?

 7        A       That's not something we wanted to -- first, you

 8 have to be careful in sharing that information with anyone

 9 because they will use it against you.             But I didn't want

10 what my husband's father did to follow my husband.                He --

11        Q       Because --

12        A       It's -- that's not fair to him.        You can't

13 say --

14        Q       I'll explain during argument.        I have no further

15 questions.       I see where you're going.        If you have

16 something else, please, I don't want to cut you off.

17 Please continue.

18        A       My husband is a good man.        He's -- I respect

19 him.       I admire him.    He's been through quite a bit growing

20 up as a kid, but I admire him for going through those

21 things and being the man that he is.             He's loving.     He's

22 compassionate.       He's generous.     He takes really good care

23 of me, and I take good care of him.             He provides.    He's

24 very -- he's a man of integrity.          Like I said, I love him.

25 I respect him.       And I do that because he earned it.           He


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                         59


 1 earned respect.           He demand -- he earned it for me.     He was

 2 very open and honest with me when we met.             He didn't wait

 3 to tell me anything.           He shared that he was open with me.

 4 And I love that about him.             He's a good man.   He protects

 5 the people that he love.           And he's fair and loyal to

 6 people that he love.           And he's not a monster.

 7         Q       Is that why he went into MMA?

 8         A       No.     He went into MMA because that's the -- he

 9 loves sports.           He love the art.

10         Q       Okay.

11         A       Same reason why he boxed.       He loved the sport.

12 He loved the art.           Same why I play the piano.     I love it.

13 Same for him.

14         Q       Now, in regards to punishment, the jury's

15 seated, is the jury that passed through the filter because

16 they said they could consider if they believe from the

17 evidence presented, apparently, that Andrew Pete was

18 guilty beyond all -- beyond a reasonable doubt of some

19 horrific things against a child that you met.              We respect

20 that.       They -- they talked about that.        They did a good

21 job.        They asked a lot of questions.       That's all you can

22 ask for.        What are you asking from them now?

23         A       Wait.     I'm sorry.   Repeat that.

24         Q       That wasn't a good question.       What -- having

25 found Andrew Pete guilty of some serious allegations that


                  MARISSA GARZA, OFFICIAL COURT REPORTER
                              (214) 653-5636
                                                                          60


 1 apparently are true and will leave Jasmyn scarred for the

 2 rest of her life, what do you -- what do you think a jury

 3 should do about this, as far as punishment?             They have

 4 probation to 99 years on each count.

 5      A      I feel that they should do -- do in they heart

 6 as they feel.       You guys -- like I said, I respect the

 7 decision.     You do in your heart as you feel.          That's all I

 8 can say.

 9      Q      So...

10                     MR. TENNANT:     Pass the witness.

11                     THE COURT:     All right.   Thank you.

12                     Cross-examination.

13                     MS. ELMAZI:     You know what, Judge, I'm

14 going to pass the witness.          I have no questions.

15                     THE COURT:     All right.   Thank you,

16 Ms. Pete.     You may step down.

17                     May this witness be excused?

18                     MR. TENNANT:     Yes, Your Honor.

19                     MS. ELMAZI:     No objections, Judge.

20                     MR. TENNANT:     No.

21                     THE COURT:     Thank you, Ms. Pete.      You can

22 remain in the courtroom.

23                     All right.     Call your next witness, please.

24                     MR. TENNANT:     The State calls --

25                     MS. ELMAZI:     Defense.


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                      61


 1                   MR. TENNANT:     Old job.    The Defense

 2 calls -- I felt like one -- the Defense calls Reverend

 3 Patterson.     I got to go get him.     I'm sorry.

 4                   THE COURT:     Yes, sir.

 5                   (Witness enters courtroom.)

 6                   THE COURT:     Come in -- Reverend Patterson;

 7 is that correct?

 8                   THE WITNESS:     Pastor Patterson.

 9                   THE COURT:     Yes, sir.    Come on up here to

10 the witness stand for me, if you would, please, sir.

11 Before you have a seat, if you'd raise your right hand to

12 be sworn.

13                   (Witness sworn.)

14                   THE COURT:     Thank you, sir.     Just go ahead

15 and have a seat there, please.

16                   Mr. Tennant, your witness.

17                      PASTOR ALAN PATTERSON,

18 having been first duly sworn, testified as follows:

19                        DIRECT EXAMINATION

20 BY MR. TENNANT:

21      Q       Reverend Patterson, we met for the first time --

22 I met your dad a few times.        But please state your name

23 and relationship to Mr. Pete, for the record.

24      A       Pastor Alan Patterson.     And I'm the pastor of

25 Andrew Pete.


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                  62


 1      Q    Okay.     And is he -- how long has he been a

 2 member of your church?

 3      A    Several years.

 4      Q    Okay.     And is this the same church that his wife

 5 is the minister of music at?

 6      A    She's a director of minister of music, correct.

 7      Q    I met -- this is the same -- a pretty big

 8 church, right?

 9      A    Yes, sir.

10      Q    And you don't -- he's been found guilty of some

11 pretty serious allegations before your time.         So I'm gonna

12 ask you about the person that you know from the time that

13 you met him.     You met him first when -- what year,

14 approximately?

15      A    This goes back 2010, about five years.

16      Q    And so in the last five years -- on the State's

17 direct his wife stated that he was --

18                   MS. ELMAZI:     I'm going to object to

19 comparative testimony, Judge.

20                   THE COURT:     I'm sorry.   I couldn't --

21                   MS. ELMAZI:     Comparative testimony,

22 regarding the wife's testimony.

23                   MR. TENNANT:     She's right.   Sorry.

24                   THE COURT:     Sustained.

25      Q    (By Mr. Tennant) How would you describe


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                               63


 1 Andrew Pete's -- as -- as -- without trying to judge

 2 another Christian, how would you describe his walk on

 3 the spiritual path as you've observed it?

 4      A    I take it back to my first initial encounter.

 5 And I would describe it in three stages.

 6      Q    Yes, sir.

 7      A    The first would be very humble spirit.    And that

 8 drew my attention because my family's been doing this for

 9 the past 45 years in ministry, so we deal with a lot of

10 people with a lot of pride, a lot of issues.    But in

11 Brother Pete, I discovered someone with a humble spirit.

12                 Taking that humble spirit to the next

13 stage, I then discovered that he was a helpful servant

14 because he made himself available to myself and my family,

15 whatever needed to be done at the church.    And so when

16 I -- upon further conversations with him, privately and

17 publicly, I found out that he had a little background in

18 media.   So we have a media ministry because -- we're one

19 of the largest churches -- oldest, 119 years, and we have

20 a media program.    So with that, I found out that he had

21 some background with that so we brought him in on our

22 media department.

23                 So then after figuring out that he was a

24 helpful servant in that -- since he's been a part of that

25 particular department, that department has grown.    And so


             MARISSA GARZA, OFFICIAL COURT REPORTER
                         (214) 653-5636
                                                                      64


 1 he's also an honorable mention of support.       And he's

 2 helped my father, when my father was pastor, and he's

 3 helping me right now as our church is continuing to grow.

 4 And I'm looking forward to working with him in the future.

 5      Q     And I see the humility is mutual because -- the

 6 Reverend Al Sharpton was preaching at your church.          I --

 7 the first time I ever met him was at your dad's church --

 8 or your church then.      And that's a pretty big church.

 9      A     Yes, sir.

10      Q     So say -- you're -- you're being modest, but

11 this is one of the more renowned churches in -- in

12 Houston?

13      A     Correct.

14      Q     And you've been up here all day with a busy

15 ministry, correct?

16      A     Yes, sir.

17      Q     Now --

18      A     In fact, I rearranged my schedule to be here

19 today.

20      Q     Okay.     And I apologize.   I don't know if you've

21 been to law school, so I'm not trying to appear so

22 uncouth, but I don't -- the questions I was going to ask

23 you are pointless now.      So I'm just going to get to the

24 point.

25                    He is accused -- the jury -- the jury


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                 65


 1 seated before you did a really great job on deliberating

 2 on the information they had and they found the verdict

 3 true, that a child's been traumatized because of his

 4 actions.   They also are the people that made it through

 5 the screen of voir dire because they can consider, if they

 6 found true, the full range of punishment in this case,

 7 which is anything from probation to 99 years in prison on

 8 each count.    It's not really -- I'm not going to ask you

 9 to offer an opinion.     But the Andrew Pete that you know,

10 does that -- where would he fall in this category,

11 considering all of them require sex offender registration?

12      A     Let me put it this way.

13      Q     Yes, sir.

14      A     As pastor, I'm pastor over young people,

15 children, young adults, married couples, senior citizens.

16 The senior mothers of our church, which would range from

17 grandmothers to widows, 70s, 80s, they refer to brother

18 Andrew Pete as a gentle giant.

19      Q     Is there --

20                  MR. TENNANT:     Pass the witness.

21                  THE COURT:     Okay.   Ms. Elmazi.

22                  MS. ELMAZI:     Thank you, Judge.

23                        CROSS-EXAMINATION

24 BY MS. ELMAZI:

25      Q     Reverend Patterson, my name is Summer Elmazi.


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                 66


 1 I'm the Prosecutor who's handling Mr. Pete's cases.     Just

 2 like the Defense counsel has asked you a series of

 3 questions, I'm going to do the same thing.     If I ask you

 4 something that's unclear or it doesn't make sense, would

 5 you please stop me and ask me to clarify?

 6      A    Yes, ma'am.

 7      Q    Perfect.     So, Reverend Patterson, you've known

 8 the Defendant for about five years?

 9      A    Correct.

10      Q    And he's been a parishioner, I guess, in your

11 church for the last five years?

12      A    Yes, ma'am.

13      Q    What's the name of your church?     I don't think

14 we got that.

15      A    It's the Mount -- M-o-u-n-t, C-o-r-i-n-t-h --

16 Mount Corinth Church.

17      Q    How many churchgoers do you have?

18      A    Got about 2,000 on the roll.

19      Q    2,000.     So on a Sunday --

20      A    2,000 on the roll.

21      Q    On the roll?

22      A    Right.

23      Q    There could be more, I guess?

24      A    Well, the attendance varies.     That's why

25 I'm just -- on terms of what's on the record, we have


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                    67


 1 about 2,000.

 2      Q     Got it.     Okay.   So about 2,000 members.   On an

 3 average Sunday, how many services do you have?

 4      A     Anywhere from two to three.

 5      Q     And on each service how many do you think attend

 6 each service?

 7      A     About -- when we have three services, sometimes

 8 we got attendance at around up to 700, 750 on that day.

 9 The two services, anywhere from three -- around 300 each

10 service.

11      Q     And this is in Houston?

12      A     Correct.

13      Q     Okay.     And so it sounds like you guys have a

14 pretty -- a pretty big church?

15      A     It's a nice size church.

16      Q     And you told us that you have, I guess, a

17 variety of parishioners, young people, I think you said

18 married couples, children, senior citizens.       Did I get

19 that right?

20      A     Yes, ma'am.

21      Q     And so it's a huge conglomerate mixture of

22 folks?

23      A     That would be correct.

24      Q     You told us that the Defendant helps out with

25 the media department?


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                               68


 1      A    Yes, ma'am.

 2      Q    What does that mean?

 3      A    Well, we televise.     We collect DVDs, CDs.    So we

 4 have in-house video, live streaming for the parishioners

 5 inside the sanctionary -- sanctuary on our big screens,

 6 and then we also provide DVD services as well.

 7      Q    So when the Defendant attends services, do you

 8 get to see him on a regular basis?

 9      A    Correct.

10      Q    Does that mean every week or just on Sundays?

11 How often do you see the Defendant?

12      A    Every week.

13      Q    Just at service?

14      A    During the week.

15      Q    Okay.   So let me ask that question again,

16 because that wasn't a very good question.     How often

17 during the week do you see the Defendant?

18      A    I may see him once or twice a week.

19      Q    And when would that be?

20      A    Sundays and sometimes during the week.

21      Q    When would you see him during the week, for what

22 reason?

23      A    At church.

24      Q    Okay.   So presumably because you -- are you the

25 head pastor?


             MARISSA GARZA, OFFICIAL COURT REPORTER
                         (214) 653-5636
                                                                  69


 1      A    That's correct.

 2      Q    Okay.   So presumably you're delivering sermons

 3 while -- while the Defendant's there; is that right?      My

 4 question -- let me specify my question because, obviously,

 5 that wasn't a good question.     How do you personally

 6 interact with the Defendant?

 7      A    Publicly and privately.

 8      Q    In what respect?     How do you interact with him?

 9      A    I talked on the phone privately with him.      We

10 talked.   I've seen him outside of church --

11      Q    Do you counsel him?

12      A    -- in church.     Counsel, yes.

13      Q    Okay.   And so the Defendant has access -- or he

14 comes into contact with a wide variety of people, just

15 like you described, young people, children, senior

16 citizens, married couples?

17      A    I'm lost at where you're going with that.

18      Q    Well, you just described that your parishioners

19 consist of a wide conglomerate of folks, right?

20      A    Correct.

21      Q    So presumably there are children and young

22 people in attendance at your church, right?

23      A    That would be correct.

24      Q    So he would come into contact with those folks?

25      A    Everyone would.


             MARISSA GARZA, OFFICIAL COURT REPORTER
                         (214) 653-5636
                                                                  70


 1      Q       Okay.   So in this particular case, do you know

 2 what the Defendant was convicted of?

 3      A       I found out, yes.

 4      Q       What has he been convicted of?

 5      A       Aggravated assault.

 6      Q       Not aggravated assault.

 7      A       Okay.

 8      Q       Aggravated sexual assault of a child, under the

 9 age of 14.

10      A       Okay.

11      Q       He's actually been convicted of three offenses.

12 Were you aware of that?

13      A       Yes.

14      Q       Were you aware who the victim was in this case?

15      A       Aware of the victim, no.

16      Q       Do you know that the victim was under the age of

17 14 when he committed these offenses and this jury

18 convicted him yesterday?

19      A       I was just -- I was just made aware of that

20 yesterday.     That's why I rearranged -- in fact, at my

21 church, I've got a young person who was involved in a

22 motorcycle accident, covered all on three networks.        I was

23 supposed to meet with the family today.

24      Q       Well I'm sorry to hear that.

25      A       I rearranged that in order to be here today


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                         71


 1 because I felt this was more important.

 2       Q     Okay.     So now that you know that the Defendant

 3 is a convicted child molester, are you going to allow him

 4 to continue to attend church services?

 5       A     What has been convicted does not change the fact

 6 of who I know him -- as I know him.

 7       Q     That wasn't my question, Pastor.           My question

 8 is:   As the pastor of this church, are you going to allow

 9 a convicted child molester to attend services?

10       A     I haven't got that far.

11       Q     Well, I'm asking you now.

12       A     I haven't thought that through.

13                     MS. ELMAZI:     Judge, I'm going to object to

14 nonresponsive at this time.

15                     THE COURT:     Sustained.

16                     Pastor Patterson, if you would, just answer

17 as succinctly as you can.

18                     MR. TENNANT:     Your Honor, and I piggy

19 back -- piggy back on that objection.             Although, I was

20 trying to avoid today.       That was argumentative.        He's

21 answered.     He's not practicing law.          He may not know the

22 consequences of one answer or the another.

23                     MS. ELMAZI:     Okay.   Well, I can clarify,

24 Judge.

25       Q     (By Ms. Elmazi) So, Pastor, he has been


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                       72


 1 convicted of aggravated sexual assault of a child on three

 2 indictments.         You have children and young people that

 3 attend your church.         As the pastor of a church that's at

 4 least 2,000 people, are you going to make them aware that

 5 a convicted child molester is one of your parishioners?

 6                      MR. TENNANT:     Your Honor, that's -- that

 7 question calls for speculation.

 8                      THE COURT:     I'll overrule the objection.

 9         Q      (By Ms. Elmazi) Are you going to make your

10 parishioners aware that you have a parishioner there who

11 is a convicted child molester?

12         A      What I will do, as I do on everything that I do,

13 is I pray over it.         And right now I have not had time to

14 do that.

15         Q      So in other words, you don't know if you're

16 going to tell your churchgoers that a parishioner, who's

17 potentially going to be put on probation by this jury, is

18 attending your church?

19         A      No.   What I said is I'm going to pray about the

20 actions of where I take based upon the outcome of where we

21 go.

22         Q      Well, I don't understand why -- why would you do

23 that?       Don't you feel like you owe a duty to the --

24                      MR. TENNANT:     Your Honor, question's been

25 asked and answered.         Objection.


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                       73


 1                   MS. ELMAZI:     I'll clarify, Judge.     I'll ask

 2 another question.

 3         Q   (By Ms. Elmazi) Do you feel you owe a duty to

 4 your churchgoers to inform them that a child molester is a

 5 member of your church?     Do you feel you owe them a duty?

 6                   MR. TENNANT:     Your Honor, that question --

 7 irrelevant.     Objection, relevance, Your Honor.        He's --

 8 this is not case in chief.

 9                   THE COURT:     Okay.   I'll -- I'll overrule

10 the objection.

11                   Pastor, if you have an answer, answer the

12 question.     Now let's move along.

13         Q   (By Ms. Elmazi) Do you have a duty to your

14 churchgoers to notify them that a convicted child molester

15 is a member of your church?

16         A   My duty is to pray over my parishioners.         And I

17 don't do anything without prayerful consideration.

18         Q   So my question requires a "yes" or "no" answer,

19 either you do have a duty or you don't have a duty.            Do

20 you have a duty to notify your churchgoers?         "Yes" or

21 "no"?

22         A   I told you what my duty is.       My duty is to pray

23 for my --

24                   MR. TENNANT:     Asked and answered.

25 Argumentative.


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                      74


 1        A    -- parishioners.        That's my duty.

 2        Q    (By Ms. Elmazi) Pastor --

 3                     THE COURT:     Okay.    Move on, Ms. Elmazi,

 4 please.

 5                     MS. ELMAZI:     Okay.

 6        Q    (By Ms. Elmazi) Are you aware of the three

 7 indictments -- the specific allegations of the three

 8 indictments that the Defendant has been accused of and

 9 convicted of?

10                     MR. TENNANT:     Same objection; asked and

11 answered.

12                     THE COURT:     Overruled.

13        Q    (By Ms. Elmazi) Are you aware of what the three

14 indictments are --

15        A    I have --

16        Q    -- allegations are?

17        A    I have been informed.

18        Q    Okay.     Tell this jury what the three allegations

19 are.

20        A    We just went over this, ma'am.          I told you I've

21 been informed to a degree.          And I'm learning -- I just

22 found out yesterday.       I've got all my members that I have

23 to be taking care of.

24        Q    I understand that.

25        A    I got word -- I got word yesterday and I'm here


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                      75


 1 to show my support and my concern.

 2         Q      Pastor, I understand you're very busy.     We get

 3 that.       I think everybody -- this jury is very busy.     We

 4 get that.       But the Defendant's life is at stake here, so

 5 if you will just please answer my questions, I'm almost

 6 done.       I promise.

 7                     Are you aware of the specific allegations

 8 that the Defendant was indicted for, the specific acts

 9 that he committed against Jasmyn Witherspoon?          "Yes" or

10 "no"?

11         A      If I'm -- if -- can I clarify what you're

12 saying?

13         Q      Absolutely, please.

14         A      If I can clarify it -- and correct me if I'm

15 wrong -- you stated the three allegations.        Are you aware

16 of what an allegation is?

17         Q      Pastor, I get to ask the questions.     I'm the

18 lawyer here.       So if you don't understand the question, you

19 ask me to clarify.       I know what the allegations are.        I'm

20 asking if you do.

21         A      I'm aware of the allegation.

22         Q      So you were aware that the Defendant is accused

23 of having digitally penetrated with his finger into Jasmyn

24 Witherspoon's vagina?        You're aware of that allegation?

25         A      Allegation?


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                    76


 1         Q   Yes.

 2         A   Yes.

 3         Q   You were aware of that.      Are you aware that the

 4 Defendant is convicted of and was accused of putting his

 5 mouth inside Jasmyn's Witherspoon -- putting his penis

 6 inside of Jasmyn's Witherspoon's mouth?        Are you aware of

 7 that?

 8         A   Allegations.

 9         Q   He's been convicted of it, so it's no longer an

10 allegation.     Are you aware of it or not?     "Yes" or "no"?

11                    MR. TENNANT:   Your Honor, this is vague.

12 Because she's trying to get him to use allegation and a

13 conviction --

14                    MS. ELMAZI:    I -- I -- let me clarify.

15                    MR. TENNANT:   If he doesn't know, he

16 doesn't know.

17                    MS. ELMAZI:    I'll clarify, Judge.   No

18 problem.    And I'm almost done.

19         Q   (By Ms. Elmazi) So let's make sure -- the

20 Defendant was convicted of putting his penis inside of

21 Jasmyn Witherspoon's mouth.       Are you aware that he was

22 convicted of that offense?

23         A   Ma'am, this is my first day here.      I am here as

24 support and spiritual support for my member.        I've not

25 been here in court, so all the details that you're asking


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                     77


 1 me, I cannot give you clarity on that.

 2      Q    So the answer is "no," you were not aware?

 3      A    I did not say I'm not aware.          I'm saying you're

 4 asking specific details.       I'm here as a support system.

 5      Q    And, Pastor, my question was:          Were you aware

 6 that that is what he's been convicted of?          "Yes" or "no"?

 7      A    Yes.

 8      Q    Were you aware that the Defendant was convicted

 9 by this jury of putting his penis inside her vagina?

10                  MR. TENNANT:     Your Honor, we're looping

11 back through.    Asked and answered.

12                  THE COURT:     Overruled.

13      Q    (By Ms. Elmazi) "Yes" or "no"?

14      A    Yes.

15      Q    And still you have to pray about whether or not

16 you'll tell your churchgoers that this convicted child

17 molester will be allowed to attend church?

18                  MR. TENNANT:     In order for her to quote it,

19 it'd have to be asked and answered.          Objection.

20                  MS. ELMAZI:     I'll withdraw the question.

21                  I'll pass.

22                  THE COURT:     All right.     Any further

23 questions, Mr. Tennant?

24                      REDIRECT EXAMINATION

25


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                              78


 1 BY MR. TENNANT:

 2      Q    The allegations -- well, the conviction that the

 3 jury rendered yesterday, it was done after much

 4 deliberation on the evidence they had.   Do you think --

 5 and the crime happened much earlier than 2010.    Do you

 6 think Andrew Pete -- what -- the person that you've met --

 7 this is gonna open some doors -- likelihood that he would

 8 be a successful probationer and comply with the very

 9 rigorous rules under the condition that the Court can

10 terminate his probation at any time?

11      A    Yeah.

12      Q    Do you think he can comply with those rules?

13      A    Definitely, yes.

14      Q    Do you think he could successfully register as a

15 sex offender for the rest of his life?

16      A    Yes.

17      Q    And do you think he could still find a way to

18 continue his spiritual growth and become and continue to

19 strive to build a better man while also showing regret,

20 remorse and compassion for any -- any harm caused to

21 the -- the people that the jury -- the jury, after careful

22 deliberation, have found him guilty of -- of the person --

23 now, I'm doing it -- the person from Dallas that the jury

24 has found him to be guilty of based on the accusation?     Do

25 you think he showed -- he would -- he regrets that?


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                      79


 1         A      I believe that.

 2         Q      Now, an allegation -- you don't know, but you

 3 said that what -- yes, you did know that this was pending

 4 and you changed your schedule to be here, despite the

 5 media aspect of your church right now.

 6         A      Correct.

 7         Q      So you lose -- I mean, ad hours aren't free.

 8 And the -- I understand that -- you know, you're losing

 9 membership and -- and the things that go along with that

10 right now, but you also have downplayed the size of your

11 church so many times that I see the modesty is being

12 taught well.       So do you think that this was more important

13 than that?

14         A      Absolutely.   That's why I'm here.

15                     MR. TENNANT:     Thank you.     Pass the witness.

16                     MS. ELMAZI:     Nothing further, Judge.

17                     THE COURT:     All right.     Thank you, Pastor.

18 You can stand down.

19                     THE WITNESS:     Thank you.

20                     THE COURT:     May this witness be excused?

21                     MR. TENNANT:     Yes, Your Honor.

22                     MS. ELMAZI:     No objection.

23                     MR. TENNANT:     Waive.

24                     THE COURT:     Thank you, Pastor, for being

25 here.       You're free to go.


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                      80


 1                   THE WITNESS:     Thank you, sir.

 2                   THE COURT:     Thank you.

 3                   MR. TENNANT:     Real brief -- two-question

 4 witness, Your Honor.

 5                   THE COURT:     Yes.

 6                   MR. TENNANT:     Audrey Robinson.

 7                   (Witness enters courtroom.)

 8                   THE COURT:     Okay.    Come in, Ms. Robinson.

 9 Again, if you would, please, ma'am, just down here to the

10 witness stand for me.

11                   Let the record reflect this witness has

12 been previously sworn and has previously testified.          Go

13 ahead and have a seat there for me, Ms. Robinson.

14                   Okay.     Mr. Tennant, your witness.

15                   MR. TENNANT:     Yes.

16                      AUDREY MARIE ROBINSON,

17 having been previously duly sworn, further testified as

18 follows:

19                           DIRECT EXAMINATION

20 BY MR. TENNANT:

21        Q   Just a couple of questions, Audrey.         Do you --

22 first of all, do you see -- when you met Jasmyn, how long

23 had you known Mr. Pete?

24        A   A couple of months first -- the first time I met

25 her.


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                    81


 1      Q       And what sorts of athletic events did you do at

 2 that time?

 3      A       At that time I was playing volleyball.      I've

 4 played basketball.      Did a little softball.

 5      Q       Now, describe your impression of her personality

 6 at the sleepover.

 7      A       At the sleepover?

 8      Q       Yeah.   Before -- before Andrew told her about

 9 the marriage, describe her personality --

10      A       She -- she we was having fun.

11      Q       -- based on your -- your personal knowledge?

12      A       My personal knowledge --

13      Q       Yes.

14      A       -- at the sleepover, we had fun.      We talked

15 about, you know, what girls talk about.

16      Q       Was she shy?

17      A       Not at the sleepover, no.      Because by then we

18 had got to, like, break the ice a little bit.

19      Q       Okay.   You haven't seen her here.     How would you

20 describe her based on the last time you saw her?

21      A       Explain to me how --

22      Q       Okay.   I -- I -- I'm sorry.     Was she an outgoing

23 person or, like, real sheltered and timid?

24      A       My personal opinion, when I first met her, I

25 could tell that she had been sheltered versus me and how I


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                    82


 1 was brought up.

 2      Q    Well, you told me -- everybody is sheltered

 3 versus you, Audrey, but anyway.

 4      A    But as getting to know --

 5      Q    What do you mean by that?

 6      A    I mean, like, I could tell that she hadn't been

 7 through, so to speak, some things that I went through to

 8 make me become -- be who I was, if that makes any sense.

 9      Q    Yes, it does.        Because -- now it's time -- what

10 Elva knows -- what is it that you've been through that

11 makes you so extroverted?

12                   MS. ELMAZI:     I'm going to object to

13 relevance, Judge.     This has nothing to do with punishment.

14                   THE COURT:     Sustained.

15      A    It's -- it's fine.        I mean...

16                   MS. ELMAZI:     I'm going to -- I've objected.

17                   THE COURT:     I sustained the objection.

18      Q    (By Mr. Tennant) Okay.        So when you said that

19 the -- something -- is there anything about Jasmyn that

20 you feel we should -- I mean, no, I'm sorry.        Andrew has

21 been accused of molesting Jasmyn and -- and the jury has

22 deliberated and found him guilty of it.

23      A    Yes.

24      Q    Is there anything -- is there anything you would

25 want the jury to know as they consider -- because they --


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                     83


 1 they have a big job ahead of them -- as they consider the

 2 full range of punishment, based on the fact that they

 3 feel, from the evidence they have, that this is true?             Is

 4 there anything you want them to know?        They -- they worked

 5 hard yesterday.

 6        A      Yes, I agree.    They worked hard.

 7        Q      Yeah.    So -- how do you feel about the verdict,

 8 first of all?

 9        A      I respect the verdict because of the evidence

10 that they were allowed to, you know, have.         I mean, there

11 was only -- that's all they have is just the evidence that

12 was provided -- or that was allowed into evidence.          But

13 hearing --

14        Q      When you met -- this is a good one.      When you

15 met Jasmyn, did she have a camcorder?

16        A      Yes.    We actually -- she actually took a couple

17 of videos of us.        We -- she recorded some, like -- we

18 were -- at the sleepover, for example, she talked about

19 how she liked music and stuff.        So we played music and she

20 recorded us dancing and singing.        And we was just having

21 fun.       And another video I remember she recorded was -- we

22 went crabbing.        And there's a video of us -- all -- well,

23 me, her and a member from church -- a lot of youth from

24 church went crabbing.

25        Q      Is Mr. Pete in that video?


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                      84


 1      A     Of course.   He is in the video.        Livi -- well,

 2 Elva is in the video, myself.       Jasmyn is actually in the

 3 video and some of the youth from the church is in the

 4 video.   We were just having fun.

 5      Q     And that's a video of what year 2009, 2010?

 6      A     2009, I believe it was.      It had to be 2009

 7 because we --

 8      Q     Have you seen the video recently?

 9      A     Yes, I have seen the video.         It actually brought

10 back fun memories because I remember it.

11      Q     Do you see any video cameras in this courtroom,

12 meaning any AV media in this courtroom?

13      A     No.

14                  MR. TENNANT:     All right.     Pass the witness.

15                  MS. ELMAZI:     I don't have any questions,

16 Judge.

17                  THE COURT:     All right.     Thank you,

18 Ms. Robinson.    You can step down.

19                  May this witness be excused?

20                  MS. ELMAZI:     No objections, Judge.

21                  MR. TENNANT:     No objection.

22                  THE COURT:     Thank you, Ms. Robinson.

23 You're free to go or free to stay in the courtroom.

24                  MR. TENNANT:     Final witness, Your Honor,

25 Andrew Pete.


             MARISSA GARZA, OFFICIAL COURT REPORTER
                         (214) 653-5636
                                                                  85


 1                THE COURT:     Okay.     Mr. Pete, come on up

 2 here to the witness stand.

 3                THE DEFENDANT:        (Complies.)

 4                MS. PATEL:     Judge?

 5                MR. TENNANT:     Judge, I forgot that --

 6                THE COURT:     Okay.     Just -- you can testify

 7 from right here.

 8                MR. TENNANT:     Can we instruct the jury to

 9 disregard that, I guess?

10                MS. ELMAZI:     Can we ask that the jury

11 please step out for a few minutes?

12                THE COURT:     Yes.

13                THE BAILIFF:     All rise.

14                (Jury exits courtroom; 2:37 p.m.)

15                THE COURT:     Go ahead and put them in the

16 jury room.

17                THE BAILIFF:     Okay.

18                THE COURT:     You may be seated.     Let me see

19 counsel back here.

20                MS. ELMAZI:     In the back, back.

21                THE COURT:     Yeah, in the back.

22                (Court in recess; 2:37 - 3:35 p.m.)

23                (Open court, Defendant present, no jury.)

24                THE COURT:     Back on the record in Cause

25 Number F12-33559, F12-33560, F12-33561, all styled the


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                86


1 State of Texas versus Andrew Pete.       Let the record reflect

2 this hearing is being held outside the presence of the

3 jury.

4                   And, Mr. Tennant, I believe you had a

5 motion to make?

6                   MR. TENNANT:   Yes.   Your Honor, at this

7 time, we have no choice but to move for a mistrial under

8 the Fourteenth Amendment, the Eighth Amendment and, of

9 course, 397 U.S. 337, Illinois v Allen case, in which the

10 Supreme Court said that it's -- the sight of shackles --

11 when other remedies are addressed -- must have a

12 significant effect on the jury's feelings about the

13 Defendant and to insight that it is not -- inheritable

14 [sic] prejudicial practice would be an abuse of

15 discretion.   It should be permitted only where justified

16 by the specific interest of each case that's favorable.

17 However, in that case, the perception -- the instruction

18 would be to take the jury out prior to allowing them to

19 see.   So even in cases such as Haliber (phonetic), where

20 the defendant was a Hannibal Lecter type, the remedy was

21 to take the jury out.    Because even this guy, with

22 multiple bodies buried, his rights -- his case was

23 reversed, remanded, and his rights were deprived under the

24 Fourteenth Amendment to -- right to a fair trial by

25 allowing the Judge to see the -- to see him in trial.


             MARISSA GARZA, OFFICIAL COURT REPORTER
                         (214) 653-5636
                                                                      87


 1                   And in concurrence, the Roberts court, the

 2 more recent -- in 2010 case, which is under Judge Roberts

 3 19 -- June 22nd, 19 -- I mean, 2010, in the United States

 4 v Cherry stated in his majority ruling that abuse of

 5 discretion would be found because you can't rely on

 6 Lemmon, which controls physical restraint, and to look at

 7 a juror in chains -- for a jury to see Mr. Pete in

 8 chains -- guilt/innocence or punishment -- must have an

 9 effect on his perception of Mr. Pete, regardless of

10 whether the jurors is aware of that perception.

11                   I don't want to come back up here, but at

12 this point, unless -- we -- we've been talking in the

13 back, but I think that we have -- we have to move for a

14 mistrial.

15                   THE COURT:    Okay.   All right.    Thank you.

16                   State wish to be heard on the Defendant's

17 motion for mistrial?

18                   MS. ELMAZI:    Yes, Judge.   First of all, the

19 Defendant has actually -- was not convicted until

20 yesterday afternoon.     I think he was convicted around

21 4:15 in the afternoon.     The Defendant -- up until

22 yesterday afternoon -- was walking about -- out and about

23 for the past weeks since last Wednesday when we began

24 proceedings.     The jurors have seen him walking out and

25 about.   They know that he's been convicted.         In fact, this


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                      88


 1 is the same jury before us who deliberated in

 2 guilt/innocence, which will deliberate in punishment.

 3 They are the ones that issued that guilty verdict in

 4 each -- in each indictment.        Therefore, I don't believe

 5 that it is harmful.     I don't believe that it's

 6 prejudicial.     They know that the full range of punishment

 7 is probation up to 99 years or life.          And I think from a

 8 403 standpoint, if we're talking about it being

 9 prejudicial, I don't believe that it is.          I, actually,

10 don't think that the jury even understood what was going

11 on because we immediately removed the jury.          And so I

12 don't believe that -- that this is in any way harming the

13 Defendant and -- at best, you know, the -- the Court can

14 instruct the jury, within the Charge itself, regarding

15 this -- this particular issue.        But I believe that we have

16 cured it.     And I don't believe that the Defense -- the

17 Defendant has been prejudiced in any way.

18                   THE COURT:     All right.

19                   MR. TENNANT:     And to -- to rebut that -- to

20 go back to the abuse of discretion standard, that actually

21 supports the position under the United States Supreme

22 Court ruling in Tires v Fender [sic], which is a more

23 recent case, 1983, relying on Allen, in reasoning that if

24 the trial court -- it's not an abuse of discretion for the

25 trial court to require a dangerous defendant to appear in


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                 89


 1 leg irons.    So if there's some action in the transcript,

 2 or his past, based on the conviction yesterday, light most

 3 favorable to the prosecution -- let's say based on the

 4 conviction yesterday, he's deemed that he is inherently

 5 dangerous, too, and leg restraints are well within the

 6 purview of the court -- as it's well aware -- to use.

 7 However, the Supreme Court said, in those cases, it is

 8 still a fundamental liberty, secured by the Fourteenth

 9 Amendment, that -- to hold and require a party to appear

10 in shackles may deprive him of due process unless

11 restraints are necessary.     Even if they're necessary, it

12 is his right to appear in front of the jury without

13 specific restraints because -- and the reasoning by the

14 lead of -- not by the Defendant, not -- but in the

15 reasoning -- the likelihood of prejudice inheriting and

16 exhibiting the subject of a hearing to a jury while bound

17 in physical restraints is simply too great to be

18 cognizance without at least some remedial action.      In this

19 case, the remedial action would have been to tell the jury

20 to leave.     He can waddle up to the box; jury comes back

21 in, and there's no abuse of discretion.

22                   We made a mistake.   It's unfortunate.   But

23 to allow this to continue beyond this mistake is -- is

24 a -- it's -- the balancing test is there.      The case law is

25 there.   I have an e-mail of all the cases, if the Judge


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                  90


 1 wants to review them.     And we -- the prejudice -- the

 2 rights of the Fourteenth Amendment -- ironically, we

 3 talked Sixth Amendment earlier, in the 38.37, but the

 4 rights of the Fourteenth Amendment are inherent right to a

 5 fair trial.

 6                Since the Magna Carta eliminated me --

 7 saving mistrials -- we've had our right to face our

 8 accuser and have the accuser accuse us in open court.        Our

 9 Constitution, built on the Magna Carta, by adding the

10 Fourteenth Amendment, which controls and governs the

11 rights of a trial.    The only difference between us and

12 North Korea right now are the rules that we have in place.

13 And in the Republic of Texas all places -- a state that

14 could exist as -- as a nation and still be one of the

15 ten -- top ten gross national product-producing countries

16 on the planet --

17                THE COURT:     I'm ready to make a ruling

18 here.

19                MR. TENNANT:     I know, Judge, but I'm just

20 trying to stress that this really would be an abuse of

21 discretion with all deference to -- to not grant a

22 mistrial, but I'm prepared to proceed, if we don't.

23                THE COURT:     Okay.   I am -- I'm going to

24 take the motion for mistrial under advisement.      Not rule

25 on it at this time.     We're going to proceed with the trial


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                     91


 1 and --

 2                   MR. TENNANT:     Fair enough, Judge.

 3                   THE COURT:     -- let me think about it.

 4                   MR. TENNANT:     Thanks, Judge.

 5                   THE COURT:     Okay.   All right.

 6                   MS. ELMAZI:     Yes, Your Honor.

 7                   THE COURT:     And I need to do a little

 8 research on my own --

 9                   MR. TENNANT:     Yes, sir.   Yes, sir, Judge.

10                   THE COURT:     -- before granting a mistrial.

11 So we're ready, I think, now for the jury.

12                   (Jury enters courtroom; 3:44 p.m.)

13                   THE COURT:     Thank you, ladies and

14 gentlemen.     Be seated, please.

15                   Mr. Tennant, your witness.

16                             ANDREW PETE,

17 having been previously duly sworn, testified as follows:

18                          DIRECT EXAMINATION

19 BY MR. TENNANT:

20      Q       Mr. Pete --

21      A       Yes, sir.

22      Q       -- been awhile.     But first question.     Same thing

23 I've been asking everybody.        You've been in the room.

24 What do you think about the verdict reached yesterday by

25 this jury?


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                 92


 1       A    I fully understand.    Y'all have a job to do.

 2 I -- I -- it's not formality speaking.     I truly respect

 3 the time that y'all have done to deliberate and put in.

 4 For what was shown to you, I -- I do.     I really

 5 understand -- I understand the decision, how y'all came to

 6 it.   Do I agree with it?   No.   I am the only person that

 7 been there from the beginning to the end of everything.

 8       Q    Andrew, one of the things we talked about.       I'm

 9 going -- try and answer the question asked.     Although, I'm

10 going to give you a lot of latitude to talk.

11       A    Okay.

12       Q    So with that being said, why didn't you tell me

13 about something that apparently everybody knew except me.

14 And that's -- and will you please now tell me what I

15 did -- what I'm finding out from one of the young ladies

16 on the stand earlier for the State.

17       A    I didn't tell him about our family history

18 because those were demons that ate at me when I was

19 younger.   And I shared that past pain with people before.

20 And that past pain I shared with those people, they have

21 used those exact things to come back and destroy me.        I've

22 learned a lot from sharing my past family history with

23 some people because some of the same --

24       Q    By some people -- I'm sorry -- just...

25       A    Rotonia Witherspoon, Patrice Riley, Cornisha


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                   93


 1 Riley, Jasmyn Witherspoon and her first cousin, which is

 2 actually here, Shanelle Alberoni (phonetic), which is now

 3 Shanelle Thomas.

 4      Q    Okay.     Now, turning to -- so, again, we talked

 5 about this at length.     And the IRS analogy you said

 6 yesterday might -- you might need to turn and explain to

 7 the jury where you're coming from, as far as your views on

 8 their ruling, because it was a fair ruling, I think.        Can

 9 you explain what you told me?

10      A    It's -- it's a fair ruling considered what was

11 given to you.     I'll give you two examples.     And --

12      Q    Not evidence, examples.

13      A    Examples.     I -- this is very hard for me to even

14 talk to you-all, because I understand the picture that's

15 been painted in your head of me.      And as I sat there, took

16 myself out of the picture, I heard the same person that

17 Summer described, based on what you saw.        But if I show

18 you a bowl of apples and say what do you do see and all

19 you see is apples, I can't be wrong if you say a bowl of

20 apples until you cut the apple open and acknowledge

21 magnets [sic], worms and a lot of other host of things.

22      Q    Okay.     I agree.   But try to answer -- we'll get

23 to a lot -- you'll do a lot better if you answered it --

24 after I finish the question, turn and look at me and --

25      A    I'm sorry.     Go ahead.


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                       94


 1        Q       No problem.   No problem.

 2        A       This is a first for me, too.      I've never been in

 3 this position, so this is a first for me, too.

 4        Q       So when you said earlier that you respect the

 5 jury's ruling, you -- you gave me an analogy of taxes.

 6 What did you mean by that?          We all pay taxes.

 7        A       Nah, I gave you an analysis of a toxic chemical.

 8 You gave me the analogy of taxes.

 9        Q       Okay.   But at any rate, let's keep going.     So

10 having been found guilty, no criminal history, why should

11 the jury -- because they don't have to.           They've agreed to

12 consider the full range.          Do you have any regrets about

13 this case --

14        A       Yeah, I do.

15        Q       -- other than being convicted?

16        A       I do.   I have a big regret.     One of the biggest

17 regret is that I failed y'all because I -- I selected a

18 juror of my peers, and I failed y'all.           Because I should

19 have got my butt up here and testified.           Because there are

20 15 years between -- 99 now, if not more, that we tried to

21 sum up in five days.         And I failed y'all for not letting

22 y'all hear my side of the story.           I failed y'all by not

23 letting y'all -- I allowed y'all to be confused about a

24 lot.       And that's my fault.     But at 44 years old, no prior

25 convictions, no trouble, not nothing as little as a


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                     95


 1 speeding ticket.          I don't drink.   I don't smoke.

 2         Q      Andrew --

 3         A      I'm sorry.

 4                        MR. TENNANT:   Object, narrative form of the

 5 question for the State.          Okay.

 6         Q      (By Mr. Tennant) She'll get a chance to ask you

 7 all of that in a second, please.           Trust me.

 8                        But how old are you -- just to be clear,

 9 about how old were you -- I know it's a childhood memory.

10 How old were you when you saw this and what did you --

11 what did you see that your brother was talking about?

12         A      Okay.     We were, roughly, 11 or 12 years old.    My

13 dad was a mechanic.          He owned his own shop.    My mom did a

14 lot of missionary work for the church, so a lot of times

15 she would be on missionary work.           Saturday mornings my dad

16 will send us off to the shop, you know, to do some work.

17 Well, once we get there, he will always leave and go back

18 home.       I knew what was going on, so I always --

19         Q      How -- how did -- how did you know what was

20 going on?

21         A      Because I seen it -- I seen it more than once.

22 I seen it --

23         Q      What is "it"?     I'm not being hostile, just

24 asking.

25         A      Our bedroom, which is, ironically, built


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                   96


 1 something like the house that Cornisha Riley was

 2 explaining -- from one bedroom, you can look out the door

 3 and you can see the dining room and the couch.         And I

 4 remember my sister coming home -- the very first time I

 5 witnessed was -- my sister was coming home from a track

 6 meet.       I was sleeping in the bed.   Well, they thought I

 7 was sleeping.       And I saw my dad reach down in my sister's

 8 shorts, and then started having sex with her there on the

 9 couch.

10         Q      That sounds a lot -- Andrew, are you

11 describing -- and this is -- I thought about this one,

12 so -- are you describing yourself with one of the victims

13 here, or are you describing your dad?

14         A      No, I'm describing what I saw as a child with my

15 dad.

16         Q      Keep going.

17         A      That -- that was -- that was the first thing.

18 It happens a lot of times, even -- you know, sending us

19 outside to cut grass or weed eat around the house.

20         Q      What about the time -- let's go with a time, not

21 the time.       Because I need to know what happened -- the

22 fight is what I'm trying to get to.

23         A      Well, it happened more than once.   The first

24 time me and my dad actually got into a physical fight --

25         Q      How old were you?


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                     97


 1         A   I had to be 11, 12.     I wasn't a teenager, I know

 2 that.

 3         Q   And how big -- relative to your size now and

 4 your brother, how big was your dad?

 5         A   My -- like --

 6         Q   Like you?

 7         A   Yeah, but I was --

 8         Q   And how did -- how did that fight go?

 9         A   Not good.

10         Q   Okay.     And after -- why didn't your brother --

11 he saw all of this.

12         A   My -- okay.

13         Q   Yeah.

14         A   Okay.     I didn't want to testify because I didn't

15 want to bring up all this hurt.

16         Q   Is that why you didn't tell me?

17         A   Exactly.     My brother suffered from seizures

18 really bad.

19         Q   And what does that have to do with today,

20 Andrew?

21         A   Well, they favored him.     And my brother looked

22 up to my dad as Superman.       He couldn't do no wrong.     So

23 when I told my brother the first time, he didn't want to

24 hear it.    He knew it.     He just didn't want to hear it.

25                     Why I didn't tell you?   Because I don't


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                       98


 1 like talking about this stuff.           I don't want to talk about

 2 this.       This is what got me here, because I shared it with

 3 those people right there (indicating).           And the moment

 4 they could use it to try to hurt me, that's exactly what

 5 they did.        So I got to be careful how I speak.     I'm a big

 6 guy.        I talk passionate, come off as if I'm being

 7 aggressive or angry; and it's none of that.           I told her 15

 8 years and five days --

 9         Q       Andrew, if it helps.     I'm not scared of you.

10 That's -- I'm trying to lighten up a little bit.           I need

11 you -- I need you to tell me why that -- that -- because

12 the way we've talked around it -- Andrew, I was wondering,

13 have you been molested yourself?

14         A       No -- no, I have not.     My dad never molested me

15 personally.        I have never been molested.

16         Q       So you were -- but you were singled out?

17         A       Yeah.    Unfortunately, my -- my dad -- my dad was

18 a major Deacon in the church.           My dad was also a hidden

19 alcoholic.        My dad also smoked weed.     I didn't tell him

20 about it is because I see what it does to my brother,

21 number one.        I know what it does to me.     I felt like it

22 was irrelevant to this.          But since we on it, I'm going to

23 talk about it.

24         Q       And --

25         A       That's what kept me from --


                  MARISSA GARZA, OFFICIAL COURT REPORTER
                              (214) 653-5636
                                                                   99


 1      Q       Andrew, you understand it wasn't your call for

 2 you to make, right?      But keep going, please.   Do you

 3 understand that?

 4      A       Understand what?

 5      Q       That that wasn't a call for you to make.

 6      A       No, it wasn't.

 7      Q       Okay.

 8      A       I -- I stayed away from that because, number

 9 one, I didn't want no one to look and say, he's trying to

10 play -- all due respect, but this seem like a bunch of

11 emotions have been played on this whole week.       Let me tell

12 the most horrific, terrifying story I can make up to make

13 it seem believable to play on emotions.

14      Q       Why --

15      A       I didn't want -- I didn't want no one to feel as

16 if my story of what happened when I was growing up is me

17 trying to play on anybody's emotions.       But the truth to

18 the matter is, those things was my daddy.       That wasn't me.

19 My daddy smoked and -- smoked weed and was a full-blown

20 alcoholic.

21      Q       And that has to do --

22      A       I have never touched weed --

23      Q       Andrew, I'm not being difficult, but that has to

24 do with the case in front of us and the decision the jury

25 has to make how?      And this -- this is not rehearsed.    I


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                   100


 1 just need -- I need you to stay on point.

 2      A       I don't -- this is my first time sitting in a

 3 position like this.        I never had to testify -- I never

 4 been, you know, criminally charged with, you know, a

 5 felony ever.

 6      Q       Now --

 7      A       So --

 8      Q       Go ahead.     I'm sorry.

 9      A       So all -- all of this is new to me, too, but

10 it's hard when someone pretty much made up their mind.

11 And right now, all I'm asking is --

12      Q       Now, here's --

13      A       I don't know what to say, because I --

14      Q       You know my background.     So here's a question

15 that the jury's going to have and Summer's going to bring

16 up, I'm sure.        If you don't agree with the ruling, how

17 could you possibly complete a probation?        It's hard.     How

18 could you do that?

19      A       Well, I don't -- I don't agree because I know

20 the full truth.

21      Q       But do you accept the ruling, Andrew?     And it's

22 important.

23      A       I understand the ruling.

24      Q       Do you feel the jury deliberated enough to reach

25 their decision?


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                  101


 1      A      I understand what y'all had to do.     I understand

 2 the stories that y'all heard, but I am the man that all

 3 consequences fall on.     And I am the man that know the full

 4 truth, the whole truth and -- for an example --

 5      Q      Andrew, I'm -- I know you're going to be upset,

 6 but you got to listen, please.     You're not answering the

 7 question.     I feel like I'm badgering you.    But, listen,

 8 how can you complete a probation if you don't agree with

 9 the ruling?

10      A      I've been a law-abiding citizen my whole life.

11 I mean, I'm 44.     This is the only thing that's been thrown

12 at me.   So it's not like -- you know, I mean, I don't even

13 have a speeding ticket.

14      Q      Sex offender registration is hard.     Every -- you

15 understand that?

16      A      I'm -- I'm aware of it.     I don't understand it

17 because I never had to do it.

18      Q      You can comply with that?

19      A      Yeah, whatever -- whatever it is I have to do, I

20 can apply [sic] with the law.

21      Q      And I need to find out that -- to learn that you

22 are not a sexual abused victim, you still need counseling.

23 You understand that, right?

24      A      I need counseling?

25      Q      Yes.


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                102


 1      A    Yeah.    I fully agree that I -- I need counseling

 2 for -- not for the things I've done, but --

 3      Q    So what do you really -- you really should --

 4 yeah, I agree.    But what do you really think about the --

 5 the one victim in this case?     Because there's only one,

 6 and that's Jasmyn.    We understand that.   What -- what's

 7 your thoughts here?     Do you regret -- she's been through

 8 something to be here.     Would you agree with me on that?

 9      A    I agree.

10      Q    Explain to me.     You're the one that told me.

11 Now what does that mean?

12      A    What does --

13      Q    When you say she's been through something to be

14 here, what -- what did you mean when you said that?

15      A    Some -- some of these stories that y'all heard,

16 when I tell you they are a 110-percent absolute no truth

17 to it, there is none.     This story about the -- I think

18 they said it was in 2005 -- some incident where she went

19 and told someone and someone told me --

20      Q    They've reviewed -- you got to trust me on this.

21 I might know what I'm doing.     They reviewed the record.

22 If they want to know any more, they can find my number and

23 I'll show them everything.     You don't talk about the

24 ruling that they made.     They found a true verdict true.

25 If you respect it, let's keep moving.


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                              103


 1      A      I understand that, but I also -- this is going

 2 to be my first and probably last time speaking to y'all,

 3 so I just want to make sure that y'all know my truth.      So

 4 if I'm allowed that, I don't mind telling them that.

 5                    But that -- that was a story that I'm

 6 sitting here listening to -- that was new to me.      Britney,

 7 the girl Jasmyn's talking about, I never had a problem

 8 with Britney.      And I -- to be honest with you, when I --

 9 before yesterday, I was trying to find Britney, because I

10 wanted her to get up here.      Because my thing was, this is

11 what was told to Britney and I would love for Britney to

12 take the stand to say was this told to her.

13      Q      Andrew, I agree.    There's a lot of stuff not in

14 evidence.     Can you follow a probation if the jury decided

15 that was an appropriate punishment --

16      A      Yes.

17      Q      -- after understanding that --

18      A      Yes, yes, yes.

19      Q      How -- why -- how do you --

20      A      Because I am law-abiding citizen.    I don't -- I

21 don't break the law.      I just -- I'm not saying -- I just

22 don't.   I mean, my -- besides -- besides the false

23 allegations that have been brought up and made me get

24 arrested on someone walking in, saying something that I

25 done -- I heard a detective -- which I've been blind in


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                   104


 1 America.     I heard a detective --

 2      Q       Now wait a minute.    That wasn't clear.   You

 3 might want to clarify that.       What were you talking about

 4 just then?     I -- I was lost.

 5      A       Okay.    I'm fixing to tell you.

 6      Q       Okay.

 7      A       I was blind when I heard that a detective was

 8 asked, what made you feel as if the charges was probable,

 9 and I heard a detective say, because she sound believable.

10 And upon that, you're going to take a man that don't have

11 any -- any -- any kind of criminal record and put him --

12      Q       Except for --

13      A       -- on these type of charges.

14      Q       Except for the facts alleged in this case,

15 right?

16      A       Yeah, that's the only thing I'm talking about.

17      Q       Okay.    Now, with that being said -- now you

18 can -- I'm gonna step back and let you say what you want

19 to say, but we need to talk about a couple of other

20 things.    Physically -- from a physical health standpoint,

21 how are you now?      What do -- what's the last year, two

22 years, three years, been like physically, not emotionally?

23      A       Rough.

24      Q       Explain in detail, please.

25      A       I -- I'm extremely active.     I don't -- like I


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                   105


 1 say, I don't --

 2      Q       Okay.     If you can answer it medically.     I know

 3 the HIPAA.     We talked about this.      I'm sorry, Andrew, but

 4 I'm trying to help you.

 5      A       I'm very active, from basketball to mixed

 6 martial arts to boxing to bowling to anything.           A couple

 7 of years back, I caught a thrust kick in my hip that broke

 8 a vessel.     It stopped the --

 9      Q       Andrew, excuse me.

10                      MR. TENNANT:   Objection to vagueness.

11      Q       (By Mr. Tennant) You do understand that

12 you're not physically -- that's part of -- you're not

13 physically active any more.         You understand that,

14 right?

15      A       Yeah.

16      Q       Is that true?

17      A       Yeah.

18      Q       That part's over forever, right?

19      A       Yeah.

20      Q       Now, explain the -- your pride -- explain to the

21 jury, medically, where you are now, not where you were ten

22 years ago.

23      A       Physically, I had to have a full hip -- left hip

24 replacement, caused a lot of complications.         I am, right

25 now, struggling with four blood clots.         All of them


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                       106


 1 enlarged in one of the most -- two enlarged in my arm,

 2 straight aimed for my heart; two in my leg, aimed for the

 3 straight heart.         I clogged up on warfarin, which is a very

 4 strong blood thinner.         When I clogged up on that, they --

 5 now I have to take injections every day, twice a day, in

 6 my stomach, Lovenox.         Three bulging disk in my back.        And

 7 I -- respectfully, to my attorney, this is not something I

 8 even wanted to talk to y'all about, because I don't want

 9 to look like I'm trying to bring a pity party because my

10 health is not what this is about.

11        Q      Okay.     Well, what about the -- I understand

12 that, Andrew.         But what else is going on?     The bronchitis

13 last year that you couldn't take antibiotics for because

14 of blood clots, how did that turn out for you?

15        A      Not good.     I don't know what happened.     But the

16 last two years, I think I've been in the hospital four

17 times with a severe case of bronchitis.            I didn't know

18 bronchitis was so serious.         I didn't know it could kill

19 you.       But the problem is that the medicine they have to

20 give you to cure you, I can't take it --

21        Q      You can't take it?

22        A      -- because the blood clot.     So every time I get

23 it, I got to get hospitalized for at least six, seven

24 days, tops.       And in the last three years -- these trips to

25 Dallas is normally three and a half hours each.            For me


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                 107


 1 and my wife to take, it's roughly about six hours because

 2 we have to pull over every 30, 40 minutes because of the

 3 blood clot.     And I promise you, we have taken over 30 to

 4 35 trips back and forth to Dallas.

 5      Q    And if you're placed on probation, there's at

 6 least -- in the beginning, more than once -- at least one,

 7 seven-hour trip each way once a month for a considerable

 8 amount of time, up to ten years, I'm guessing by the

 9 charge.   And you're willing -- you -- that's -- other than

10 that -- that or 5 to 99 years in prison is what you're

11 facing.   With your accuser sitting here, do you have

12 anything you wish to say -- and it's -- it's okay -- to

13 anyone directly, as far as the victims --

14                  MS. ELMAZI:     I'm going to object to the

15 Defendant --

16      A    No.

17                  MS. ELMAZI:     -- in any way, shape or form

18 directing his comments to the victim or any witness that's

19 testified in this case.

20                  THE COURT:     Sustained.

21                  MR. TENNANT:     Fair enough.

22      A    I agree.

23                  MR. TENNANT:     Permission to approach, Your

24 Honor?

25                  THE COURT:     Yes, sir.


             MARISSA GARZA, OFFICIAL COURT REPORTER
                         (214) 653-5636
                                                                  108


 1                    (Bench conference; off the record.)

 2         Q   (By Mr. Tennant) There was a -- when did

 3 you tell -- so with things clicking in place now, why

 4 were you so -- why was Jasmyn always around?

 5         A   Around what?

 6         Q   You.     Why was Jasmyn always around you?

 7         A   Jasmyn was always around us.

 8         Q   Right.

 9         A   It wasn't just -- it wasn't just me.

10         Q   Does this have -- I'm asking you because of your

11 sister.     I mean, you've got to talk to us, Andrew.      Your

12 brother, your sister, your dad.       I'm trying to reconcile

13 these -- all this with what you're being charged with.            Do

14 you think that makes it more or less likely that you did

15 this?

16         A   No, because I know what -- I know I didn't do

17 it, so your question is kind of --

18         Q   No, I -- what I was asking you is, could you --

19 could you do this?

20         A   No.    Okay.   With my sister, yes, I -- I truly

21 was trying to be a protector.       That just -- and it's not

22 just who I was then.       It's who I am now.   The majority of

23 the people that be around me was -- my first thought of

24 process as a man is always defend and protect.        That's

25 just -- that's just it.       And even the ones that has


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                109


 1 accused me of these things will probably say, yeah, that's

 2 his thought process.

 3                 What bothers me the most is that what you

 4 don't know, is that my niece during this trial -- in the

 5 last three years, my 12-year-old niece, actually, was

 6 raped, with a -- with a DA that I argued with, Michael

 7 Cassidy out of Jeff Davis Parish in Jennings, Louisiana.

 8 Me and him argued, back and forth, for over a year,

 9 dealing with my niece.     And I told him this was gonna

10 happen.   And when it happened to her, they caught the guy

11 in the act and he have HIV.     He's HIV positive.   They

12 caught him in the act.     And right now he's serving prison

13 for the rest of his life right now.

14                 And the reason why I could not get my niece

15 to come stay with me -- two reasons:     One was, I wasn't --

16 I wasn't a parent.     I'm just the uncle.   And there was

17 rules that my sister have to sign over guardianship.         And

18 even with this, she still wasn't willing.      And, two, which

19 really bothered me, I couldn't get my niece to come stay

20 with me because I had pending charges like this.      And if

21 these charges wouldn't have been pending, I could have got

22 my niece out of the house before this happened.      And

23 there's so much y'all don't know.     It's so much that just

24 was not given to y'all.     It's --

25      Q    And with that being said, you could do a


             MARISSA GARZA, OFFICIAL COURT REPORTER
                         (214) 653-5636
                                                                    110


 1 probation, knowing that you're on probation and a

 2 registered sex offender for the rest of your life?

 3        A      I -- I can -- now, I might get an objection from

 4 this, but this is my first time here so I might say

 5 something kind of crazy or idiotic.       And I apologize.

 6        Q      Careful.

 7        A      But, yeah, I could do a probation.   Because if

 8 y'all go back there right now and say we'll overturn our

 9 verdict and say not guilty --

10        Q      Can't do that.

11        A      -- I can live life freely and with no problem

12 like I've always have.

13        Q      I'm not trying to be difficult, Andrew.     I know

14 you're a proud man.       I also know you're very scared right

15 now.       It would be a good time to take that shield down.

16 You're hurting.       You're -- physically, you're not the

17 gentle giant no more.       You're just -- be patient.    It's

18 okay to be vulnerable in front of your wife.       Please talk

19 to me.      Talk to the jury.   If there's something I left

20 out -- because we probably have.       There's a lot going on

21 today, a lot of information to absorb.       If there's

22 anything I missed that you need to say to me or to the

23 jury regarding only your ability to accept or reject the

24 finding of the jury, please tell them.

25        A      Okay.   I'm going to start off with Cornisha --


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                        111


 1         Q   No.     I think that's a mistake to be made.        Start

 2 with Jasmyn, at least.       She's the one on trial, not

 3 Cornisha, please.

 4         A   Okay.     With Jasmyn, I -- me and her mother,

 5 first time we moved in, it was in 2004.             To be exact, it

 6 was June of 2004.       We moved in because my nephew came and

 7 stayed that exact same weekend -- I mean, that same

 8 summer.     Me and Tonia, we just -- Tonia's a thrower.          When

 9 she get upset or mad, she throw things.             Whether it's off

10 the wall, whether it's a glass, whether it's a plate on

11 the table, she's going to throw it.             And, you know, like I

12 say, I failed y'all.       Because there are e-mails from

13 Tonia --

14                     MS. ELMAZI:     I'm going to object --

15                     MR. TENNANT:     Okay.

16                     MS. ELMAZI:     -- to hearsay at this time,

17 Judge.

18                     THE COURT:     Sustained.

19         Q   (By Mr. Tennant) That's what I'm trying to

20 tell you, you can't --

21         A   Okay.

22         Q   The evidence that they don't know, they'll never

23 know.

24         A   All right.     And that's why I said, I failed

25 y'all, because I should have took stand.             I should have


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                  112


 1 forced some of this stuff to be in evidence.         So it's hard

 2 to defend yourself when you're so limited to exposing the

 3 truth.

 4      Q       How many times did you see Jasmyn in Louisiana

 5 without her -- she was in journal- -- how many times did

 6 you see her in Louisiana without a camcorder, walking

 7 around?

 8      A       She --

 9      Q       How many videos did we watch?

10      A       She -- she videoed pretty often.

11      Q       The crabbing trip?

12      A       Video.   Christmas trip.

13      Q       Blue Bayou?

14      A       Blue Bayou, video.

15      Q       Christmas?

16      A       Christmas video.      And not by me, not by me.

17      Q       Who's narrating?

18      A       Jasmyn -- Jasmyn -- Jasmyn, except for one.       The

19 one for Christmas, her mother is narrating; all the rest

20 is Jasmyn.

21      Q       That is a -- journalism school, LSU, right?

22      A       Right.   Now, okay.

23      Q       One -- last -- last question -- I mean, after

24 you answer this question, I'll try to think of something

25 else, but I really need you to talk to the State in a


             MARISSA GARZA, OFFICIAL COURT REPORTER
                         (214) 653-5636
                                                                      113


 1 minute.

 2        A      Okay.     Jasmyn decided to go to LSU -- a LSU

 3 program during the summer of 2008.         And after the program,

 4 she wanted to come and stay at the house for two weeks,

 5 which her mama didn't have a problem with it.           I didn't

 6 have a problem with it.         And -- so when Jasmyn was done at

 7 LSU -- I think it was a week or a two-week program.            I'm

 8 not -- I'm not too sure -- but I went and got her from

 9 LSU.       Her mama knew about this, because I met her mother

10 and her cousin in Lafayette, Louisiana to buy the rest of

11 the stuff that she -- that was needed for her to go on --

12 on this journalism thing.         When LSU was over, I went and

13 got her.      She came and stayed two weeks and that's when

14 she met Audrey and Quiana.

15                       I was a truck driver, but I want -- I want

16 to clear something up about being a truck driver.           I was

17 only over [sic] the road for six months.           Everything else,

18 I was local.       The whole time I dated Tonia, I was local.

19 So the sleeping cab, I never drove a sleeping cab while I

20 was with Tonia.         I was a local driver.    I went home every

21 day --

22        Q      Andrew, I know it's frustrating.       This is not

23 guilt/innocence.         That wasn't admitted.

24        A      Okay.

25        Q      You need to stop, please.


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                       114


 1      A       Okay.

 2                      MR. TENNANT:     As a matter of fact, Judge,

 3 can we take a break for a second?

 4                      THE COURT:     No, let's go ahead and keep

 5 going.

 6                      MR. TENNANT:     Sure thing.   I was talking

 7 about for the -- maybe for the day?

 8                      THE COURT:     Just go ahead and --

 9                      MR. TENNANT:     Okay.

10                      THE COURT:     Are you through asking

11 questions?

12      A       I didn't -- I didn't -- ask that question again,

13 so I can --

14      Q       (By Mr. Tennant) I can't.        As far as the truck

15 and that sort of thing, that's not why we're here.            You're

16 here because they found you guilty of a reprehensible

17 crime.   And if they're going to consider at all allowing

18 you to do something other than spend the rest of your life

19 in prison, they have to know they're not making a mistake

20 again.

21      A       Okay.     Well, I'll -- I'll just focus on that.

22      Q       Thank you.

23      A       All I can do is give you my word.         And my past

24 record, minus this.        And my past record is that I have no

25 convictions, no -- no prior felonies, never been -- never


             MARISSA GARZA, OFFICIAL COURT REPORTER
                         (214) 653-5636
                                                                   115


 1 been facing no penitentiary time or anything of that

 2 nature.        Y'all find it in y'all heart to let me go.

 3         Q       Audrey's been around you since Jasmyn left,

 4 correct?

 5         A       Yeah.

 6         Q       Other girls at this church have been around you

 7 since Jasmyn left, correct?

 8         A       Yeah, they -- they still come to the house and

 9 stay.       They'll fly in.

10         Q       Nieces -- yeah, okay.     Nieces, nephews, Elva's

11 people --

12         A       Well, let me --

13         Q       -- your brother's people --

14         A       Okay.     Let me get something correct with that,

15 too.        It's not just good girls.     Some of the guys that are

16 21, 22, 23 that was only 14, 15 year old at the time --

17         Q       My son?

18         A       His son.    I -- I'm working out with his son --

19         Q       11.

20         A       -- right now with basketball.     And -- and -- so

21 it's not just girls, you know.           It's -- it's the young men

22 also.

23         Q       How old is my son?

24         A       Theo -- 10 or 11?

25         Q       11.


                  MARISSA GARZA, OFFICIAL COURT REPORTER
                              (214) 653-5636
                                                                116


 1       A    11.     Just -- yeah, 11.   When I met him, he was

 2 10.   And then I -- I coached a little dribbles [sic]

 3 basketball team, girls and boys.       And they parents --

 4       Q    Any parent ever accuse you or any coaching

 5 staff --

 6       A    None.

 7       Q    -- anywhere of any impropriety with any kid?

 8       A    Nope, not even -- not even the kids themselves.

 9 Some of the kids now are adults.       And they still call me,

10 aye, coach, you know, we made it to the playoffs, would

11 you come and watch us play.      Some of them now got

12 scholarships, are in college.

13       Q    Stay on point.

14       A    I'm sorry.

15       Q    No, stay on point.     And this has been since

16 Jasmyn that you coached my son, who's 11 now, and other

17 people and other girls and other boys?

18       A    I only -- only coached -- I only coach and work

19 out people that I know, personally.       Now, I done had

20 people come to me and approach me and say, aye, I saw what

21 you done in so and so kid, would you please work out with

22 my kid.    If I don't know you personally -- because of what

23 I'm going through, this changes your life.       It makes you

24 think different.      It makes you paranoid.   It makes you not

25 want to -- some of these kids don't have no reason for me


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                        117


 1 not to coach them or not to be around them, but I'm too

 2 scared because I don't know them.        And I'm, like, if all

 3 it takes is for you to go say it and I get arrested, it

 4 makes you a little paranoid.        You know, so right now I'm

 5 missing out an opportunity -- a huge opportunity to coach

 6 a team because of this.        You know, and --

 7        Q      And, Andrew, medically -- medically, would you

 8 be able to actually coach that team?

 9        A      As long as they let me do like Phil Jackson, let

10 me sit down.       As long as I sit down, I'm okay.    I can only

11 sit down for a short period of time.        And that's it.       I

12 can't travel with the team.        And I told them that.     I

13 said, I can't travel, because it -- I wear a compressed

14 stocking every day.        If sit down too long, like these

15 trips in the last two days, I'm -- I blow up like a fish.

16 If I get a lot of fluid on me, which is dangerous because

17 it travels, it can get in my heart and kill me.         But I --

18        Q      All right.    How long do you have on the other

19 hip?       What's the stage -- I don't know what the term is

20 mean, but maybe somebody does.

21        A      It's called avascular necrosis.     It's the

22 deterioration of the hip.        When I found out about my left,

23 I was already a Stage 4, which is the worst it can be.                On

24 my right, I've been at a Stage 3.        I've been recommended

25 to do it.       And the reason why I have not did it --


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                    118


 1 Tuesday, the doctor sent over a fax to George because of

 2 something I was having, to say, hey, he don't need to play

 3 with this, he need to get into the hospital now, and sent

 4 the fax over to George.       And I told him, if it's going to

 5 push this trial back, I will risk it.       Now, my wife did

 6 not agree with that at all, but I'm not dealing with

 7 nothing small.     I'm dealing with life-threatening issues,

 8 but I did -- I knew if I go to the hospital, they was

 9 going to admit me.     Because every time this happen, they

10 got to pump heparin in me.       And it's a -- it's a blood

11 thinner they got to monitor.       And I didn't want -- I

12 just -- I just took the chance; and so far, beside me

13 being full of fluid, I'm okay.       I'm taking my shots.

14                   This is what I will tell y'all:    If you

15 decide to come back with a verdict -- I mean, come back

16 with a punishment of probation, it's something that you

17 will not regret.     I'm just not a troublesome guy.       I'm

18 just not.

19      Q      You won't be able to deal with kids anywhere any

20 more anyway.     Continue, please.

21      A      I love my wife.     I love my church family.

22 They've been extremely supportive.       I love my brother.

23 And if that's the price I have to pay to continue spending

24 time with them, that's the price I have to pay with no

25 problem.    I never meant to cause no harm to nobody.


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                   119


 1                 There's a reason why they call me a gentle

 2 giant.   I'm really careful with my physique.        I mean,

 3 let's just be real.     I'm a big, black dude.      If I say

 4 something a little too rough, it's overly intimidating.

 5 You're coming off too aggressive.      So I didn't know how I

 6 was going to get through this.      And that's the only reason

 7 why I didn't want to testify, because I just didn't want

 8 y'all to think, man, he's just a big, black angry dude.

 9 So far from the truth.

10                 Summer, she -- she did a good job.

11                 THE DEFENDANT:     You did a great job.

12 That's your job.

13      A     But I have no doubt, if she was my defense

14 attorney and George was over here, she would defend me

15 just as strongly as she just tried to prosecute me --

16 well, not attempt, did -- because that's the job.         And

17 I -- I understand it.     I respect it.   Hurt my feelings

18 with that monster call, but...

19                 THE COURT:     Any further questions,

20 Mr. Tennant?

21      Q     (By Mr. Tennant) Before --

22                 MR. TENNANT:     Pass the witness, Judge.

23                 THE COURT:     Pass the witness.     All right.

24                 Ms. Elmazi.

25                 MS. ELMAZI:     Thank you, Judge.


             MARISSA GARZA, OFFICIAL COURT REPORTER
                         (214) 653-5636
                                                                   120


 1                          CROSS-EXAMINATION

 2 BY MS. ELMAZI:

 3         Q   Okay.     Mr. Pete, I don't think we actually got

 4 your name on the record.         So will you state your name and

 5 spell it on the record, please?

 6         A   Yes, ma'am.     Andrew Pete, A-n-d-r-e-w; Pete,

 7 P-e-t-e.

 8         Q   And you're the same Andrew Pete that was

 9 answering questions for Defense counsel, Mr. George

10 Tennant, prior to me taking over and asking questions; is

11 that right?

12         A   Yes, ma'am.

13         Q   I just want to make sure that's clear on the

14 record.

15                     All right.    So, Mr. Pete, you've been here

16 throughout the last -- since last Wednesday.         You know

17 that I am the Prosecutor handling this case.         I said this

18 before to all of the witnesses that have testified, if

19 there's something that I ask you that's not clear, you

20 need to stop me and ask me for clarification.         Can you do

21 that?

22         A   Yes, ma'am, I think so.

23         Q   All right.     So let's start with Cornisha.    You

24 lived in Temple -- is it -- is it correct to say around

25 1999 you lived there?


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                 121


 1      A      The summer of 1999 is when I moved in, yes,

 2 ma'am.

 3      Q      Okay.   And you met Patrice Riley?

 4      A      '98.

 5      Q      Okay.   And you were in a dating relationship

 6 with Patrice Riley?

 7      A      Yes, ma'am.

 8      Q      And you moved in with Patrice Riley and her two

 9 children, Cornisha and Marquis; is that right?

10      A      Yes, ma'am.

11      Q      And you lived with them for several years,

12 correct?

13      A      No, ma'am.

14      Q      Okay.   How long did you live with them?

15      A      What do you mean by "several"?

16      Q      Well, more than one.    Well, let's clarify.

17      A      More than one, less than two.

18      Q      Okay.   So a year to two.   Between one and two

19 years you lived with Patrice Riley and her two children?

20      A      Yes, ma'am.

21      Q      All right.    And you knew Cornisha when -- she

22 testified that you knew her at least when she was in the

23 seventh grade; is that correct?

24      A      Ma'am, I -- that I -- I don't -- I just know the

25 years.     Now, what grade she was in at that time, I don't


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                     122


 1 know, but I know it was in '99.

 2      Q      Do you recall her going to Sam Houston Middle

 3 School -- no, excuse me -- Lamar Middle school in Temple?

 4      A      If that's the one by the park, then, yes, but I

 5 don't remember name of it.

 6      Q      Okay.     Do you remember her going to Temple High

 7 School?

 8      A      I wasn't -- I wasn't there when she was going to

 9 Temple High.

10      Q      Do you --

11      A      I mean, I was in the picture, but we wasn't

12 living together.

13      Q      Okay.     All right.     But you were in the picture?

14      A      Yes, short period of time.

15      Q      When they testified that --

16                     MR. TENNANT:     Summer gave me a lot of

17 latitude.     And I'm doing the same, Judge.        But, again,

18 same reason.     We're clearly not on trial again.          I stopped

19 him every time he tried to go into the facts.

20                     MS. ELMAZI:     It's cross-examination.     I get

21 to go into that.

22                     THE COURT:     Okay.

23                     MR. TENNANT:     Okay, Judge.

24                     THE COURT:     Overrule the objection.

25                     MR. TENNANT:     I understand, Judge.


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                123


 1                    MS. ELMAZI:   Thank you, Judge.

 2      Q     (By Ms. Elmazi) So is it true when they

 3 said that you -- and your brother also testified that

 4 you worked at a dog food factory?

 5      A     Doane's, yes, ma'am.

 6      Q     Okay.     So that's true.   And you did work at --

 7 at -- the night shift at Walmart?

 8      A     That was in '99 when I first moved, because I

 9 was working at Walmart in Irving and transferred to -- to

10 Temple.

11      Q     Okay.     So then that is true.   In Temple you

12 worked at Walmart?

13      A     Correct, first.

14      Q     And you were together with Patrice at that time

15 when you worked at Walmart?

16      A     We were dating, yes.

17      Q     Okay.     Were you living with her?

18      A     Yes, yes.

19      Q     Okay.     And that would mean you were also living

20 with the kids?

21      A     Correct.

22      Q     Okay.     And so you worked at night; is that

23 correct?

24      A     Correct.

25      Q     And Patrice worked during the day?


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                             124


 1      A    Yes.

 2      Q    Because she testified -- and I don't think it's

 3 been undisputed -- that she was a hairstylist, right?

 4      A    Not when we first started dating.

 5      Q    Okay.

 6      A    When we -- when we first started dating, Patrice

 7 was still in school --

 8      Q    Okay.

 9      A    -- receiving welfare and was on Section 8.

10      Q    Okay.

11      A    So -- the picture that was painted that they,

12 you know, well put together and just over the top

13 successful, that -- that wasn't true because --

14      Q    Okay.

15      A    -- when I --

16      Q    Well, then, let's clarify that.

17      A    Okay.

18      Q    She was in beauty school --

19      A    Correct.

20      Q    -- is that correct?

21      A    Correct.

22      Q    And then she ultimately became a hairstylist?

23      A    Correct.

24      Q    All right.     And she was a hairstylist when she

25 was dating with -- dating you at some point?


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                             125


 1      A    Correct, yes, ma'am.

 2      Q    Okay.   All right.   And during your relationship

 3 with Patrice, you had access to -- you watched Cornisha

 4 and Marquis, correct?

 5      A    Marquis.

 6      Q    Or Marquis.   I'm sorry.

 7      A    But -- yes.

 8      Q    Thank you for correcting me.

 9      A    Yes, ma'am.

10      Q    But you did babysit or watch Patrice's children?

11      A    I don't know about babysit.    They -- they were

12 old enough -- I mean, they was, I think, 12 and --

13      Q    All right.    Let me clarify that question then.

14 Did -- were you ever alone with Patrice's children?

15      A    Yes.

16      Q    All right.

17      A    Yes.

18      Q    And was there a time where there was a

19 confrontation with you and Cornisha and her mother in

20 which her mother asked you if you touched her after the

21 dream?

22      A    That never happened.

23      Q    Okay.

24      A    I sat there and heard that -- I don't know

25 nothing about -- about me rushing home and all -- that


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                                126


 1 never took place.

 2        Q   But you were working at Walmart at that time?

 3 When that -- when that alleged incident happened, you were

 4 working at Walmart at that time?

 5        A   According to their story, yes.

 6        Q   Okay.    And this is all about stories, because

 7 you've been telling the jury that they -- they told a

 8 bunch of stories on you, right?

 9        A   Correct.

10        Q   Okay.    We'll get to the stories in just a

11 minute.

12        A   Okay.

13        Q   But you did reside with them and you did -- and

14 it's fair to say that you were a father figure to Cornisha

15 and her brother?

16        A   I -- I -- yeah.    I mean, I was just being who I

17 was.

18        Q   You were a father -- I mean, she -- she told you

19 she loved you.     You would -- that's a -- that's because

20 she felt like you were her dad.

21        A   Okay.

22        Q   Is that a fair assessment?

23        A   Yes, I'm assuming so.

24        Q   And you acted like a dad to her, correct, and

25 her brother?


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                                  127


 1        A       I was -- yeah, I guess so.

 2        Q       Okay.   And then later on you got together --

 3 after you broke up with Patrice, you moved to Irving -- or

 4 the Dallas area, correct?

 5        A       Yes.

 6        Q       And at that time you ultimately meet Tonia --

 7        A       Yes.

 8        Q       -- Jasmyn's mom?

 9        A       2002, August to be exact.

10        Q       And then you and -- you, Jasmyn and Tonia, y'all

11 all move in together?

12        A       Not till 2004.

13        Q       Okay.   But you did all move in together?

14        A       Correct.

15        Q       And you treated Jasmyn like your daughter?

16        A       Yeah, I guess so.    I mean, I --

17        Q       Well, you either did or didn't?

18        A       Yes, I did.

19        Q       I mean, your wife got up here and testified that

20 you referred to her as your daughter and she called you

21 Dad.       Is that -- is that a true statement or an untrue

22 statement?

23        A       That is a true statement.

24        Q       All right.    And as a dad, with regards to

25 Cornisha and to Jasmyn, what kind of things would you do


                 MARISSA GARZA, OFFICIAL COURT REPORTER
                             (214) 653-5636
                                                                      128


 1 that a father would do?

 2      A      Well, not just to -- with Cornisha.      It was with

 3 Marquis, too.

 4      Q      Sure.   Okay.   That's fine.    Tell this jury how

 5 you were a dad.

 6      A      Do you want me to do it combined or separate?

 7      Q      Just tell this jury what you did that made these

 8 girls think you were a father figure to them.

 9      A      Number one, I just take care of home.      I

10 don't -- Trice (phonetic) as -- like right now, she's a

11 clubber.    I don't go to clubs.    I'm not a --

12      Q      Okay.   I need you to answer the question.        My

13 question to you is:     How were you a father figure to these

14 children?     What did you do to make them think you were a

15 dad and to say that you were a dad to them?

16      A      I was around.    I did -- I did what a father

17 would do.

18      Q      What does a dad do?

19      A      I worked.   I came home.     I am a family-type guy,

20 so we -- you know, random things.        Just -- whether we go

21 to the movies together -- that's all of us.        Not just me

22 and the kids, that's all of us.        Whether we go to the

23 movies or let's go bowling together.        Anything that's

24 family oriented, I just like to do.

25      Q      Did you give them -- did you give them guidance?


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                129


 1      A      I tried my best.

 2      Q      Did you give them advice?

 3      A      Yes.

 4      Q      And that's what they testified to, they were

 5 consistent with regards to that --

 6      A      Yes.

 7      Q      -- is that right?

 8      A      Yes.

 9      Q      Okay.   Now, it sounds like you -- you talked

10 about multiple times -- you also mentioned, I think, your

11 niece.     It must have hurt you pretty bad when you found

12 out that Prosecutor in Jefferson Parish -- Jeff Parish -

13 Jeff Davis?     What was the parish?

14      A      Jeff Davis.   Michael Cassidy, yes, ma'am.

15      Q      That Prosecutor decided he wasn't going to

16 prosecute your niece's case, right?

17      A      Well, not prosecute the case.   I was upset

18 because he would not let me remove her out of the

19 environment.

20      Q      Okay.   Well, that's not what you testified

21 earlier.    It sounds like the person who -- who hurt your

22 niece, ultimately, was convicted of that offense; is that

23 right?

24      A      Me and Mike Cassidy got in an argument because I

25 was trying to prevent what happened to my niece from


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
                                                                     130


 1 happening.     And they wouldn't let me remove her from the

 2 environment.

 3      Q       Okay.

 4      A       And then -- and then when it did happen -- when

 5 it did happen, I called and let him know.            And he did

 6 apologize to me.        And said he should have listened.

 7      Q       What -- so somebody didn't do what they needed

 8 to do for your niece that was in the government; is that

 9 right?   The DA's office didn't do what they needed to do

10 for your niece; is that right?

11      A       Right.

12      Q       Okay.     Because that's what you testified to.

13 And I want to make sure it's clear.            So it must have been

14 awful for you, as an uncle, to know your niece had been

15 raped by some guy with HIV and nothing was being done to

16 prosecute that person?

17      A       Ma'am, you -- you -- you're mixing the two up.

18      Q       Okay.

19      A       So if you'll allow me to, I can clear it up for

20 you because --

21      Q       Please clarify.

22                      THE COURT:     Before he does that, we need to

23 take a short break.

24                      MS. ELMAZI:     Sure.   Okay.

25                      THE BAILIFF:     All rise.


             MARISSA GARZA, OFFICIAL COURT REPORTER
                         (214) 653-5636
                                                                  131


 1                THE DEFENDANT:    Me, too, right?   No?

 2                THE COURT:    Be seated.

 3                (Court in recess; 4:32 - 5:21 p.m.)

 4                (Open court, Defendant present, no jury.)

 5                THE COURT:    Okay.   Let the record reflect

 6 this hearing is being held outside the presence of the

 7 jury in Cause Numbers F12-33559, F12-33560 and three --

 8 F12-33561, all styled the State of Texas versus Andrew

 9 Pete.

10                The Defense has made a motion for mistrial

11 with regard to the punishment phase of this trial.       And

12 I'm going to grant that motion for mistrial with regard to

13 the punishment phase.

14                Let the record also reflect that the

15 Defendant's bonds are still being deemed insufficient and

16 that the Defendant will remain in custody.

17                Okay.    If you would, please, bring the jury

18 back.

19                (Proceedings concluded; 5:22 p.m.)

20

21

22

23

24

25


            MARISSA GARZA, OFFICIAL COURT REPORTER
                        (214) 653-5636
                                                            132


 1 THE STATE OF TEXAS     )

 2 COUNTY OF DALLAS       )

 3

 4        I, Marissa Garza, Deputy Court Reporter in and for
     the 292nd Judicial District Court of Dallas County, State
 5   of Texas do hereby certify that the above and foregoing
     contains a true and correct transcription of all portions
 6   of evidence and other proceedings requested in writing by
     counsel for the parties to be included in this volume of
 7   the Reporters's Record, in the above-styled and numbered
     cause, all of which occurred in open court or in chambers
 8   and were reported by me.

 9 I further certify that this Reporter's Record of the
   proceedings truly and correctly reflects the exhibits, if
10 any, admitted by the respective parties.

11
   WITNESS MY OFFICIAL HAND this the 11th day of August,
12 2015.

13

14

15          __/s/ Marissa Garza__________
            Marissa Garza, CSR
16          Texas CSR 7956
            Expiration: 12/31/15
17          Official Court Reporter
            marissa.garza@dallascounty.org
18          County Criminal Court No. 4
            Frank Crowley Courts Building
19          133 North Riverfront Boulevard
            Dallas, Texas 75207
20

21

22

23

24

25


              MARISSA GARZA, OFFICIAL COURT REPORTER
                          (214) 653-5636
                                                             133


 1                       D I S C L O S U R E

 2

 3 Note:    Supreme Court Rule Adopted and Promulgated in

 4 Conformity with the Chapter 52 of the Government Code,

 5 V.T.C.A.

 6         Please be advised that pursuant to Supreme Court Rule

 7 IV, B.4. with regards to disclosure, I, to the best of my

 8 knowledge, have no existing or past financial, business,

 9 professional, family or social relationships with any of

10 the parties or their attorneys which might reasonably

11 create an appearance of partiality, except as follow:

12 __________________________________________________________

13 __________________________________________________________

14 __________________________________________________________

15

16

17          /s/_MARISSA GARZA_____________
            Marissa Garza, CSR
18          Texas CSR 7956
            Expiration: 12/31/15
19          Official Court Reporter
            marissa.garza@dallascounty.org
20          County Criminal Court No. 4
            Frank Crowley Courts Building
21          133 North Riverfront Boulevard
            Dallas, Texas 75207
22

23

24

25


               MARISSA GARZA, OFFICIAL COURT REPORTER
                           (214) 653-5636
THE COURT OF APPEALS FOR THE FIFTH SUPREME JUDICIAL DISTRICT
                        DALLAS, TEXAS



                    In re Andrew Pete, Relator


               292nd CRIMINAL DISTRICT COURT
            Cause No(s): F1233559; F1233560; F1233561




                     EXHIBIT “B”
    Writ of Habeas Corpus and Motion to
              Reinstate Bond
            CAUSE NUMBER: F-1233559; F-1233561; and F-1233560


STATE OF TEXAS                           §
                                         §
vs.                                      §              DISTRICT COURT OF
                                         §
ANDREW PETE                              §              DALLAS COUNTY, TEXAS


      WRIT OF HABEAS CORPUS AND MOTION TO REINSTATE BOND


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, ANDREW PETE, hereinafter referred to as Defendant, by

and through his attorney of record, Scottie D. Allen, and makes this Writ of Habeas

Corpus and Motion for Bond Reinstatement and would show:

                                              I.

       That Defendant is illegally restrained and confined of his liberty by the

Sheriff of Dallas County in the Lew Sterrett Justice Center in Dallas, Texas.

                                             II.

       The Defendant is charged with three (3) offenses of Aggravated Sexual

Assault, alleged to have been committed in this county. The court granted a

mistrial, post-verdict, during the sentencing phase of the trial. Defendant's bond

was revoked after having been found guilty; however, Defendant now makes this

Writ contending the Court lacked the authority to order a mistrial as to punishment

only therein requiring the Court to reinstate Defendant's bond.

                                             Ill.

       On April 22, 2015, the Court held a jury trial on the above entitled cause(s).

On April 27, 2015, a jury found Defendant guilty on all three (3) causes and
proceeded to punishment; however, during sentencing the Court declared a

mistrial "as to punishment only''.

       Defendant contends the Court lacked authority to grant a mistrial as to

punishment only. See State v. Boyd, 202 S.V\.3d 393 i,Tex. App. - Dallas. Feb.

2007): State of Texas v. Bounhiza, 294 S.W.3d 780 (Tex.App.- Austin, August 20,

2009); State v. Doyle, 140 S.W.3d 890 (Tex.App.-Corpus Chris+i-Edinburg, July

22, 2004; and State v. Huseman, 17 S.W.3d 704 (Tex.App. -Amarillo, 1999)

holding a Trial court's order granting defendant's oral motion for mistrial, after jury

had returned guilty verdict, but before punishment phase of trial of trial had begun,

restored case to its original posture before trial had commenced. Accordingly, the

mistrial granted during this sentencing phase restored the case to its original

posture.

       The Court has referenced State v. Stewart, 282 S.W.3d 729, (Tex.App.-

Austin, April 15, 2009) as their authority; however, this case is not directly on point

and is distinguished by another case decided four (4) months subsequent to

Stewart out of the same Appellate District. See State v. Bounhiza, 294 S.W.3d 780

(Tex.App.- Austin, August 20, 2009).

       In Stewart, a Motio for New Trial (not mistrial)was granted, as to

punishment only, subsequent to sentencing having been assessed. Furthermore,

in that case counsel for Defendant only petitioned for a new trial as to punishment

only, so the trial court was only addressing the issue before them.

       In the present case, a mistrial was granted post-verdict, but before a

sentencing had been assessed, therefore a Motion for New Trial was not
necessary and a mistrial restored the case to 1ts original posture. As previously

referenced, multiple 1\ppellate Courts have addressed post-verdict mistrials and

held the trial court lacked authority to grant a mistrial as to punishment only. See

State v. Boyd, 202 SVI3d 393 (Tex. App. -Dallas. Feb. 200"~): State of Texas v.

Bounhiza, 294 S.W.3d 780 (Tex.App.- Austin, August 20, 2009); State v. Doyle,

140 S.W.3d 890 (Tex.App.-Corpus Christi-Edinburg, July 22, 2004; and State v.

Huseman, 17 S.W.3d 704 (Tex.App.- Amarillo, 1999)

                                              IV.

      In light of the mistrial and the requirement of the return to its original

posture, the bond should be reinstated and Defendant be released immediately.

                                              V.

      No previous application has been made for the issuance of a writ of habeas

corpus seeking the relief requested herein.

      WHEREFORE, Defendant respectfully requests that this Court grant this

Motion, restore the case to its original posture before commencement of the trial

and issue a Writ of Habeas Corpus to the said Sheriff of Dallas County, directing

and commanding her to produce and have the Defendant before this Court

instanter, or at such time or place to be by this Court designated, then and there to

show cause, if any she may have, why Defendant should not be discharged from

such illegal confinement and restraint, or that he be allowed bail; and Defendant

further prays and requests that he be allowed immediate bail, conditioned that he

be and appear at said hearing to there await further orders of this Court.
                                      Respectfully submitted,




                        CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing

WRIT OF HABEAS CORPUS AND MOTION FOR BOND RESINTATEMENT was

delivered to the Assistant District Attorney of Dallas County, Texas on the

L\f'- day of      P~        ·         ,2015.
           CAUSE NUMBER: F-1233559; F-1233561; and F-1233560

STATE OF TEXAS                           §               IN THE 292nd CRIMINAL
                                         §
vs.                                      §               DISTRICT COURT OF
                                         §
ANDREW PETE                              §               DALLAS COUNTY, TEXAS

                      NOTICE AND ORDER OF HEARING

      The above Writ of Habeas Corpus and Motion for Bond Reduction is set for

a hearing on - - - - - - - - - - - - at _ _ _ _ _ in the

292nd Judicial District Court of Dallas County, Texas.


      SIGNED on this _ _ _ day o f - - - - - - - - - ' 2015.



                                                For the District Court of
                                                Dallas County, Texas
                                       VERIFICATION

       BEFORE ME. the undersigned Notary Public, on this day personally

appeared Lysette R. Rios for Scottie D. Allen, Attorney for the Defendant, who

being by me duly sworn on his oath deposed and said that he is the Attorney for

the Defendant in the above-entitled and numbered cause; that he has read the

above and foregoing Writ of Habeas Corpus and Bond Reinstatement, and that

every statement contained therein is with his personal knowledge and is true and

correct.




SIGNED under oath before me on the           Lj ~day of

                                                      ~?
                                                  N~PUhliC,StateOtTs
                     Debra Woolen lipscomb
                        l'otar~· Publie,
                        Statr nf ·rr,as
                     Expires: 11-12-2018
                                                 Commission Expires:   11- Iz. . I eJ
           CAUSE NUMBER: F-1233559; F-1233561; and F-1233560

STATE OF TEXAS                         §             IN THE 292'ld CRIMINAL
                                       §
vs.                                    §             DISTRlCT COURT OF
                                       §
ANDREW PETE                            §             DALLAS COUNTY, TEXAS

                                    ORDER


      On this _ _ _ _ day of _ _ _ _ _ _ _ _ _ , 2015, came on to

be heard the Writ of Habeas Corpus and Motion for Bond Reinstatement in the

above numbered cause and same is as follows:

      The court after hearing the evidence presented and arguments fro

the parties hereby orders and reduces the bond in this cause to the amount

of _ _ _ _ _ __




                                               JUDGE PRESIDING
THE COURT OF APPEALS FOR THE FIFTH SUPREME JUDICIAL DISTRICT
                        DALLAS, TEXAS



                    In re Andrew Pete, Relator


               292nd CRIMINAL DISTRICT COURT
            Cause No(s): F1233559; F1233560; F1233561




                     EXHIBIT “C”
 Order Denying Writ of Habeas Corpus and
        Motion to Reinstate Bond
           CAUSE NUMBER: F-1233559; F-1233561; and F-1233560

STATE OF TEXAS                         §             IN THE 292nct CRIMINAL
                                       §
vs.                                    §             DISTRICT COURT OF
                                       §
ANDREW PETE                            §             DALLAS COUNTY, TEXAS

                                    ORDER


      On this_,__T
                __         day~                            , 2015, came on to

be heard the Writ of Habeas Corpus and Motion for Bond Reinstatement in the

above numbered cause and same is as follows:

      The court after hearing the evidence presented and arguments fro

the parties hereby orders and reduces the bond in this cause to the amount

of - - - - - -
THE STATE OF TEXAS
COUN1Y OF DALlAS
                 Clerk of
     CountrtJJi~tal
THE COURT OF APPEALS FOR THE FIFTH SUPREME JUDICIAL DISTRICT
                        DALLAS, TEXAS



                    In re Andrew Pete, Relator


               292nd CRIMINAL DISTRICT COURT
            Cause No(s): F1233559; F1233560; F1233561




                     EXHIBIT “D”
                   Notice of Appeal
               . CAUSE NUMBER: F1233559; F1233560; F1233561

STATE OF TEXAS                          §               IN THE 292"d CRIMINAL
                                        §
vs.                                     §               DISTRICT C URT OF                    r->
                                        §                                                    -
                                                                                             c::::>

ANDREW PETE                             §        DALLAS COU T'eJ~~

                                  NOTICE OF APPEAL
                                                             r--;-;:.\···
                                                             r--::.:.,-- ('"')
                                                                  ?0~·
                                                                  -·' -.r:-
                                                               C'1S:I·i;
                                                                            0         .. ,
                                                                                                cJ'I




                                                                                                   :Jlllll
                                                                                                              -rrr
                                                                                                              1\



TO THE HONORABLE JUDGE OF SAID COURT:                                L__L__.,..-..rl·
                                                                          0
                                                                          f1"\
                                                                                      ::
                                                                                       rn::.l
                                                                                       ::Or<>
                                                                                       ~
                                                                                                      ':Jt
                                                                                                       -
                                                                                                       0••
                                                                                                               c
      COMES NOW, ANDREW PETE, the Defendant in the above         referen~               ause(!lh by
                                                                              ......                   f{_)
                                                                              -<
and through his attorney of record, Scottie D. Allen, and that he here and no                    in open

Court gives Notice of Appeal to the Texas Court of Appeals for the Fifth Supreme Judicial

District of Texas at Dallas, Texas.

        Specifically, Defendant appeals the Order dated December 4, 2015, wherein this

Court denied his Writ of Habeas Corpus and Motion for Bond Reinstatement in the above

referenced causes.

        Further, this Defendant would respectfully request an abatement of any further

proceedings until this matter is decided by the Texa




~:=?~
Defendant, Andrew Pete                      ottie D. Allen
                                         21-144 N. Central Expressway
                                         Suite 650
                                         Dallas, Texas 75204
                                         Telephone: (214) 824-7i11
                                         Facsimile: (214) 824-7714
                                         SBN: 01058020
                                         ATTORNEY FOR DEFENDANT